Name: Commission Implementing Regulation (EU) 2018/165 of 31 January 2018 laying down technical information for the calculation of technical provisions and basic own funds for reporting with reference dates from 31 December 2017 until 30 March 2018 in accordance with Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: management;  information and information processing;  insurance;  trade policy;  civil law
 Date Published: nan

 3.2.2018 EN Official Journal of the European Union L 31/3 COMMISSION IMPLEMENTING REGULATION (EU) 2018/165 of 31 January 2018 laying down technical information for the calculation of technical provisions and basic own funds for reporting with reference dates from 31 December 2017 until 30 March 2018 in accordance with Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/138/EC of the European Parliament and of the Council of 25 November 2009 on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (1), and in particular the third subparagraph of Article 77e(2) thereof, Whereas: (1) In order to ensure uniform conditions for the calculation of technical provisions and basic own funds by insurance and reinsurance undertakings for the purposes of Directive 2009/138/EC, technical information on relevant risk-free interest rate term structures, fundamental spreads for the calculation of the matching adjustment and volatility adjustments should be laid down for every reference date. (2) Insurance and re-insurance undertakings should use the technical information, which is based on market data related to the end of the last month preceding the first reporting reference date to which this Regulation applies. On 9 January 2018, the European Insurance and Occupational Pensions Authority provided the Commission with the technical information related to end of December 2017 market data. That information was published on 9 January 2018 in accordance with Article 77e(1) of Directive 2009/138/EC. (3) Given the need for the immediate availability of the technical information, it is important that this Regulation enters into force as a matter of urgency. (4) For prudential reasons it is necessary that insurance and reinsurance undertakings use the same technical information for calculating technical provisions and basic own funds irrespective of the date on which they report to their competent authorities. This Regulation should therefore apply from the first reporting reference date to which this Regulation applies. (5) To provide legal certainty as soon as possible, it is duly justified on imperative grounds of urgency related to the availability of the relevant risk-free interest rate term structure that measures provided for in this Regulation be adopted in accordance with Article 8, in conjunction with Article 4, of Regulation (EU) No 182/2011 of the European Parliament and of the Council (2), HAS ADOPTED THIS REGULATION: Article 1 1. Insurance and reinsurance undertakings shall use the technical information referred to in paragraph 2 when calculating technical provisions and basic own funds for reporting with reference dates from 31 December 2017 until 30 March 2018. 2. For each relevant currency, the technical information used to calculate the best estimate in accordance with Article 77 of Directive 2009/138/EC, the matching adjustment in accordance with Article 77c of that Directive and the volatility adjustment in accordance with Article 77d of that Directive shall be the following: (a) the relevant risk-free rate term structures set out in Annex I; (b) the fundamental spreads for the calculation of the matching adjustment set out in Annex II; (c) for each relevant national insurance market, the volatility adjustments set out in Annex III. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 31 December 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 335, 17.12.2009, p. 1. (2) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). ANNEX I RELEVANT RISK-FREE INTEREST RATE TERM STRUCTURES TO CALCULATE THE BEST ESTIMATE, WITHOUT ANY MATCHING ADJUSTMENT OR VOLATILITY ADJUSTMENT Term to maturity (in years) Euro Czech koruna Danish krone Forint Krona Kuna 1  0,358 % 0,980 %  0,368 % 0,005 %  0,458 % 0,200 % 2  0,250 % 1,216 %  0,260 % 0,323 %  0,247 % 0,480 % 3  0,088 % 1,352 %  0,098 % 0,531 %  0,022 % 0,752 % 4 0,069 % 1,454 % 0,059 % 0,845 % 0,198 % 1,023 % 5 0,209 % 1,526 % 0,199 % 1,075 % 0,397 % 1,356 % 6 0,347 % 1,577 % 0,337 % 1,392 % 0,584 % 1,684 % 7 0,469 % 1,622 % 0,459 % 1,620 % 0,743 % 1,958 % 8 0,585 % 1,668 % 0,575 % 1,789 % 0,886 % 2,155 % 9 0,695 % 1,716 % 0,685 % 1,922 % 1,015 % 2,278 % 10 0,802 % 1,760 % 0,792 % 2,059 % 1,123 % 2,377 % 11 0,897 % 1,804 % 0,887 % 2,232 % 1,272 % 2,466 % 12 0,982 % 1,843 % 0,971 % 2,424 % 1,445 % 2,547 % 13 1,059 % 1,877 % 1,048 % 2,619 % 1,616 % 2,620 % 14 1,125 % 1,911 % 1,114 % 2,804 % 1,778 % 2,687 % 15 1,177 % 1,949 % 1,167 % 2,969 % 1,926 % 2,749 % 16 1,217 % 1,995 % 1,206 % 3,109 % 2,060 % 2,807 % 17 1,249 % 2,045 % 1,238 % 3,228 % 2,181 % 2,860 % 18 1,280 % 2,098 % 1,270 % 3,329 % 2,290 % 2,910 % 19 1,316 % 2,152 % 1,305 % 3,415 % 2,389 % 2,956 % 20 1,357 % 2,207 % 1,347 % 3,489 % 2,478 % 3,000 % 21 1,408 % 2,262 % 1,397 % 3,552 % 2,559 % 3,041 % 22 1,464 % 2,316 % 1,454 % 3,608 % 2,633 % 3,080 % 23 1,524 % 2,368 % 1,514 % 3,656 % 2,700 % 3,116 % 24 1,586 % 2,420 % 1,576 % 3,698 % 2,762 % 3,151 % 25 1,649 % 2,470 % 1,640 % 3,735 % 2,819 % 3,183 % 26 1,713 % 2,518 % 1,703 % 3,767 % 2,872 % 3,214 % 27 1,775 % 2,564 % 1,766 % 3,796 % 2,921 % 3,243 % 28 1,837 % 2,609 % 1,828 % 3,822 % 2,966 % 3,271 % 29 1,897 % 2,652 % 1,889 % 3,844 % 3,009 % 3,297 % 30 1,956 % 2,693 % 1,948 % 3,865 % 3,048 % 3,322 % 31 2,013 % 2,733 % 2,005 % 3,883 % 3,085 % 3,346 % 32 2,069 % 2,771 % 2,061 % 3,899 % 3,120 % 3,368 % 33 2,122 % 2,808 % 2,114 % 3,914 % 3,152 % 3,390 % 34 2,174 % 2,843 % 2,166 % 3,927 % 3,183 % 3,411 % 35 2,223 % 2,877 % 2,216 % 3,939 % 3,212 % 3,430 % 36 2,271 % 2,909 % 2,264 % 3,950 % 3,239 % 3,449 % 37 2,317 % 2,940 % 2,310 % 3,960 % 3,265 % 3,467 % 38 2,362 % 2,970 % 2,355 % 3,970 % 3,289 % 3,485 % 39 2,404 % 2,998 % 2,398 % 3,978 % 3,313 % 3,501 % 40 2,445 % 3,026 % 2,439 % 3,986 % 3,335 % 3,517 % 41 2,485 % 3,052 % 2,478 % 3,993 % 3,356 % 3,532 % 42 2,523 % 3,077 % 2,516 % 4,000 % 3,376 % 3,547 % 43 2,559 % 3,102 % 2,553 % 4,006 % 3,395 % 3,561 % 44 2,594 % 3,125 % 2,588 % 4,012 % 3,413 % 3,574 % 45 2,628 % 3,147 % 2,622 % 4,017 % 3,431 % 3,587 % 46 2,660 % 3,169 % 2,655 % 4,022 % 3,447 % 3,600 % 47 2,692 % 3,190 % 2,686 % 4,027 % 3,463 % 3,612 % 48 2,722 % 3,210 % 2,717 % 4,031 % 3,478 % 3,623 % 49 2,751 % 3,229 % 2,746 % 4,035 % 3,493 % 3,635 % 50 2,779 % 3,248 % 2,774 % 4,039 % 3,507 % 3,645 % 51 2,806 % 3,266 % 2,801 % 4,043 % 3,521 % 3,656 % 52 2,832 % 3,284 % 2,827 % 4,046 % 3,534 % 3,666 % 53 2,857 % 3,300 % 2,852 % 4,050 % 3,546 % 3,675 % 54 2,881 % 3,317 % 2,877 % 4,053 % 3,558 % 3,685 % 55 2,905 % 3,332 % 2,900 % 4,056 % 3,570 % 3,694 % 56 2,928 % 3,347 % 2,923 % 4,059 % 3,581 % 3,703 % 57 2,949 % 3,362 % 2,945 % 4,062 % 3,592 % 3,711 % 58 2,971 % 3,376 % 2,966 % 4,064 % 3,603 % 3,719 % 59 2,991 % 3,390 % 2,987 % 4,067 % 3,613 % 3,727 % 60 3,011 % 3,403 % 3,007 % 4,069 % 3,622 % 3,735 % 61 3,030 % 3,416 % 3,026 % 4,071 % 3,632 % 3,742 % 62 3,049 % 3,428 % 3,045 % 4,074 % 3,641 % 3,749 % 63 3,067 % 3,440 % 3,063 % 4,076 % 3,650 % 3,756 % 64 3,084 % 3,452 % 3,080 % 4,078 % 3,658 % 3,763 % 65 3,101 % 3,464 % 3,097 % 4,080 % 3,667 % 3,770 % 66 3,118 % 3,475 % 3,114 % 4,082 % 3,675 % 3,776 % 67 3,134 % 3,485 % 3,130 % 4,084 % 3,683 % 3,783 % 68 3,149 % 3,496 % 3,146 % 4,085 % 3,690 % 3,789 % 69 3,164 % 3,506 % 3,161 % 4,087 % 3,698 % 3,794 % 70 3,179 % 3,516 % 3,175 % 4,089 % 3,705 % 3,800 % 71 3,193 % 3,525 % 3,190 % 4,090 % 3,712 % 3,806 % 72 3,207 % 3,534 % 3,204 % 4,092 % 3,718 % 3,811 % 73 3,221 % 3,544 % 3,217 % 4,093 % 3,725 % 3,816 % 74 3,234 % 3,552 % 3,230 % 4,095 % 3,731 % 3,822 % 75 3,247 % 3,561 % 3,243 % 4,096 % 3,738 % 3,827 % 76 3,259 % 3,569 % 3,256 % 4,098 % 3,744 % 3,831 % 77 3,271 % 3,577 % 3,268 % 4,099 % 3,750 % 3,836 % 78 3,283 % 3,585 % 3,280 % 4,100 % 3,755 % 3,841 % 79 3,295 % 3,593 % 3,291 % 4,102 % 3,761 % 3,845 % 80 3,306 % 3,601 % 3,303 % 4,103 % 3,766 % 3,850 % 81 3,317 % 3,608 % 3,314 % 4,104 % 3,772 % 3,854 % 82 3,328 % 3,615 % 3,325 % 4,105 % 3,777 % 3,858 % 83 3,338 % 3,622 % 3,335 % 4,106 % 3,782 % 3,862 % 84 3,348 % 3,629 % 3,345 % 4,108 % 3,787 % 3,866 % 85 3,358 % 3,636 % 3,355 % 4,109 % 3,792 % 3,870 % 86 3,368 % 3,642 % 3,365 % 4,110 % 3,797 % 3,874 % 87 3,378 % 3,649 % 3,375 % 4,111 % 3,801 % 3,878 % 88 3,387 % 3,655 % 3,384 % 4,112 % 3,806 % 3,881 % 89 3,396 % 3,661 % 3,393 % 4,113 % 3,810 % 3,885 % 90 3,405 % 3,667 % 3,402 % 4,114 % 3,815 % 3,888 % 91 3,414 % 3,673 % 3,411 % 4,115 % 3,819 % 3,892 % 92 3,422 % 3,679 % 3,419 % 4,116 % 3,823 % 3,895 % 93 3,430 % 3,684 % 3,428 % 4,117 % 3,827 % 3,898 % 94 3,439 % 3,690 % 3,436 % 4,117 % 3,831 % 3,902 % 95 3,447 % 3,695 % 3,444 % 4,118 % 3,835 % 3,905 % 96 3,454 % 3,700 % 3,452 % 4,119 % 3,839 % 3,908 % 97 3,462 % 3,705 % 3,459 % 4,120 % 3,842 % 3,911 % 98 3,470 % 3,710 % 3,467 % 4,121 % 3,846 % 3,914 % 99 3,477 % 3,715 % 3,474 % 4,122 % 3,850 % 3,917 % 100 3,484 % 3,720 % 3,482 % 4,122 % 3,853 % 3,919 % 101 3,491 % 3,725 % 3,489 % 4,123 % 3,856 % 3,922 % 102 3,498 % 3,730 % 3,496 % 4,124 % 3,860 % 3,925 % 103 3,505 % 3,734 % 3,502 % 4,125 % 3,863 % 3,928 % 104 3,512 % 3,739 % 3,509 % 4,125 % 3,866 % 3,930 % 105 3,518 % 3,743 % 3,516 % 4,126 % 3,870 % 3,933 % 106 3,525 % 3,747 % 3,522 % 4,127 % 3,873 % 3,935 % 107 3,531 % 3,751 % 3,528 % 4,127 % 3,876 % 3,938 % 108 3,537 % 3,756 % 3,535 % 4,128 % 3,879 % 3,940 % 109 3,543 % 3,760 % 3,541 % 4,129 % 3,882 % 3,943 % 110 3,549 % 3,764 % 3,547 % 4,129 % 3,885 % 3,945 % 111 3,555 % 3,768 % 3,553 % 4,130 % 3,887 % 3,947 % 112 3,561 % 3,771 % 3,558 % 4,131 % 3,890 % 3,949 % 113 3,566 % 3,775 % 3,564 % 4,131 % 3,893 % 3,952 % 114 3,572 % 3,779 % 3,569 % 4,132 % 3,896 % 3,954 % 115 3,577 % 3,783 % 3,575 % 4,133 % 3,898 % 3,956 % 116 3,583 % 3,786 % 3,580 % 4,133 % 3,901 % 3,958 % 117 3,588 % 3,790 % 3,586 % 4,134 % 3,903 % 3,960 % 118 3,593 % 3,793 % 3,591 % 4,134 % 3,906 % 3,962 % 119 3,598 % 3,797 % 3,596 % 4,135 % 3,908 % 3,964 % 120 3,603 % 3,800 % 3,601 % 4,135 % 3,911 % 3,966 % 121 3,608 % 3,803 % 3,606 % 4,136 % 3,913 % 3,968 % 122 3,613 % 3,807 % 3,611 % 4,136 % 3,916 % 3,970 % 123 3,618 % 3,810 % 3,615 % 4,137 % 3,918 % 3,972 % 124 3,622 % 3,813 % 3,620 % 4,137 % 3,920 % 3,974 % 125 3,627 % 3,816 % 3,625 % 4,138 % 3,922 % 3,976 % 126 3,631 % 3,819 % 3,629 % 4,138 % 3,925 % 3,977 % 127 3,636 % 3,822 % 3,634 % 4,139 % 3,927 % 3,979 % 128 3,640 % 3,825 % 3,638 % 4,139 % 3,929 % 3,981 % 129 3,645 % 3,828 % 3,643 % 4,140 % 3,931 % 3,982 % 130 3,649 % 3,831 % 3,647 % 4,140 % 3,933 % 3,984 % 131 3,653 % 3,834 % 3,651 % 4,141 % 3,935 % 3,986 % 132 3,657 % 3,836 % 3,655 % 4,141 % 3,937 % 3,987 % 133 3,661 % 3,839 % 3,659 % 4,142 % 3,939 % 3,989 % 134 3,665 % 3,842 % 3,663 % 4,142 % 3,941 % 3,991 % 135 3,669 % 3,844 % 3,667 % 4,143 % 3,943 % 3,992 % 136 3,673 % 3,847 % 3,671 % 4,143 % 3,945 % 3,994 % 137 3,677 % 3,850 % 3,675 % 4,143 % 3,947 % 3,995 % 138 3,681 % 3,852 % 3,679 % 4,144 % 3,948 % 3,997 % 139 3,684 % 3,855 % 3,683 % 4,144 % 3,950 % 3,998 % 140 3,688 % 3,857 % 3,686 % 4,145 % 3,952 % 4,000 % 141 3,692 % 3,859 % 3,690 % 4,145 % 3,954 % 4,001 % 142 3,695 % 3,862 % 3,694 % 4,145 % 3,956 % 4,002 % 143 3,699 % 3,864 % 3,697 % 4,146 % 3,957 % 4,004 % 144 3,702 % 3,867 % 3,701 % 4,146 % 3,959 % 4,005 % 145 3,706 % 3,869 % 3,704 % 4,146 % 3,961 % 4,006 % 146 3,709 % 3,871 % 3,707 % 4,147 % 3,962 % 4,008 % 147 3,712 % 3,873 % 3,711 % 4,147 % 3,964 % 4,009 % 148 3,716 % 3,876 % 3,714 % 4,148 % 3,965 % 4,010 % 149 3,719 % 3,878 % 3,717 % 4,148 % 3,967 % 4,012 % 150 3,722 % 3,880 % 3,720 % 4,148 % 3,969 % 4,013 % Term to maturity (in years) Lev Pound sterling Romanian leu Zloty KrÃ ³na Norwegian krone 1  0,408 % 0,555 % 2,433 % 1,401 % 4,667 % 0,785 % 2  0,300 % 0,684 % 3,003 % 1,655 % 4,680 % 1,031 % 3  0,138 % 0,788 % 3,381 % 1,929 % 4,700 % 1,183 % 4 0,019 % 0,866 % 3,648 % 2,240 % 4,722 % 1,320 % 5 0,159 % 0,937 % 3,856 % 2,568 % 4,746 % 1,451 % 6 0,296 % 0,997 % 4,004 % 2,737 % 4,773 % 1,551 % 7 0,419 % 1,050 % 4,110 % 2,955 % 4,801 % 1,645 % 8 0,534 % 1,098 % 4,190 % 3,104 % 4,823 % 1,734 % 9 0,645 % 1,144 % 4,266 % 3,203 % 4,835 % 1,802 % 10 0,751 % 1,188 % 4,334 % 3,213 % 4,839 % 1,866 % 11 0,846 % 1,226 % 4,386 % 3,213 % 4,838 % 1,934 % 12 0,930 % 1,259 % 4,425 % 3,220 % 4,833 % 2,005 % 13 1,007 % 1,285 % 4,454 % 3,233 % 4,825 % 2,076 % 14 1,073 % 1,308 % 4,476 % 3,249 % 4,816 % 2,146 % 15 1,126 % 1,330 % 4,491 % 3,268 % 4,805 % 2,215 % 16 1,165 % 1,345 % 4,503 % 3,288 % 4,794 % 2,281 % 17 1,197 % 1,358 % 4,510 % 3,309 % 4,782 % 2,346 % 18 1,228 % 1,368 % 4,515 % 3,330 % 4,769 % 2,407 % 19 1,263 % 1,375 % 4,518 % 3,352 % 4,757 % 2,466 % 20 1,305 % 1,378 % 4,519 % 3,373 % 4,744 % 2,523 % 21 1,356 % 1,379 % 4,519 % 3,394 % 4,731 % 2,577 % 22 1,413 % 1,376 % 4,517 % 3,415 % 4,719 % 2,628 % 23 1,474 % 1,373 % 4,515 % 3,436 % 4,707 % 2,677 % 24 1,538 % 1,369 % 4,512 % 3,455 % 4,695 % 2,724 % 25 1,602 % 1,365 % 4,508 % 3,475 % 4,683 % 2,768 % 26 1,667 % 1,361 % 4,504 % 3,493 % 4,672 % 2,810 % 27 1,731 % 1,356 % 4,500 % 3,511 % 4,660 % 2,851 % 28 1,793 % 1,351 % 4,495 % 3,529 % 4,650 % 2,889 % 29 1,855 % 1,346 % 4,491 % 3,546 % 4,639 % 2,926 % 30 1,915 % 1,340 % 4,486 % 3,562 % 4,629 % 2,961 % 31 1,973 % 1,333 % 4,481 % 3,578 % 4,619 % 2,995 % 32 2,029 % 1,325 % 4,476 % 3,593 % 4,609 % 3,027 % 33 2,084 % 1,316 % 4,471 % 3,607 % 4,600 % 3,057 % 34 2,136 % 1,306 % 4,466 % 3,621 % 4,591 % 3,087 % 35 2,187 % 1,295 % 4,461 % 3,635 % 4,583 % 3,115 % 36 2,236 % 1,283 % 4,456 % 3,648 % 4,574 % 3,141 % 37 2,283 % 1,271 % 4,451 % 3,660 % 4,566 % 3,167 % 38 2,328 % 1,260 % 4,447 % 3,673 % 4,558 % 3,191 % 39 2,371 % 1,250 % 4,442 % 3,684 % 4,551 % 3,215 % 40 2,413 % 1,241 % 4,438 % 3,695 % 4,543 % 3,237 % 41 2,453 % 1,235 % 4,433 % 3,706 % 4,536 % 3,259 % 42 2,492 % 1,229 % 4,429 % 3,717 % 4,529 % 3,280 % 43 2,529 % 1,222 % 4,425 % 3,727 % 4,523 % 3,300 % 44 2,565 % 1,214 % 4,421 % 3,736 % 4,516 % 3,319 % 45 2,599 % 1,203 % 4,417 % 3,746 % 4,510 % 3,337 % 46 2,632 % 1,190 % 4,413 % 3,755 % 4,504 % 3,355 % 47 2,664 % 1,178 % 4,409 % 3,763 % 4,498 % 3,372 % 48 2,695 % 1,168 % 4,405 % 3,772 % 4,493 % 3,389 % 49 2,725 % 1,164 % 4,401 % 3,780 % 4,487 % 3,404 % 50 2,753 % 1,166 % 4,398 % 3,788 % 4,482 % 3,420 % 51 2,781 % 1,177 % 4,395 % 3,795 % 4,477 % 3,434 % 52 2,807 % 1,193 % 4,391 % 3,803 % 4,472 % 3,449 % 53 2,833 % 1,215 % 4,388 % 3,810 % 4,467 % 3,462 % 54 2,857 % 1,241 % 4,385 % 3,817 % 4,463 % 3,476 % 55 2,881 % 1,270 % 4,382 % 3,823 % 4,458 % 3,488 % 56 2,904 % 1,301 % 4,379 % 3,830 % 4,454 % 3,501 % 57 2,927 % 1,333 % 4,376 % 3,836 % 4,450 % 3,513 % 58 2,948 % 1,367 % 4,373 % 3,842 % 4,446 % 3,524 % 59 2,969 % 1,402 % 4,370 % 3,848 % 4,442 % 3,536 % 60 2,989 % 1,437 % 4,368 % 3,854 % 4,438 % 3,546 % 61 3,009 % 1,473 % 4,365 % 3,859 % 4,434 % 3,557 % 62 3,028 % 1,508 % 4,363 % 3,864 % 4,430 % 3,567 % 63 3,046 % 1,543 % 4,360 % 3,870 % 4,427 % 3,577 % 64 3,064 % 1,579 % 4,358 % 3,875 % 4,424 % 3,587 % 65 3,081 % 1,613 % 4,355 % 3,880 % 4,420 % 3,596 % 66 3,098 % 1,648 % 4,353 % 3,884 % 4,417 % 3,605 % 67 3,115 % 1,682 % 4,351 % 3,889 % 4,414 % 3,614 % 68 3,130 % 1,715 % 4,349 % 3,893 % 4,411 % 3,622 % 69 3,146 % 1,748 % 4,347 % 3,898 % 4,408 % 3,631 % 70 3,161 % 1,780 % 4,345 % 3,902 % 4,405 % 3,639 % 71 3,175 % 1,812 % 4,343 % 3,906 % 4,402 % 3,646 % 72 3,189 % 1,843 % 4,341 % 3,910 % 4,399 % 3,654 % 73 3,203 % 1,874 % 4,339 % 3,914 % 4,397 % 3,661 % 74 3,216 % 1,903 % 4,337 % 3,918 % 4,394 % 3,669 % 75 3,229 % 1,933 % 4,335 % 3,922 % 4,391 % 3,676 % 76 3,242 % 1,961 % 4,334 % 3,925 % 4,389 % 3,683 % 77 3,255 % 1,989 % 4,332 % 3,929 % 4,386 % 3,689 % 78 3,267 % 2,016 % 4,330 % 3,932 % 4,384 % 3,696 % 79 3,278 % 2,043 % 4,329 % 3,936 % 4,382 % 3,702 % 80 3,290 % 2,069 % 4,327 % 3,939 % 4,380 % 3,708 % 81 3,301 % 2,095 % 4,325 % 3,942 % 4,377 % 3,714 % 82 3,312 % 2,120 % 4,324 % 3,945 % 4,375 % 3,720 % 83 3,323 % 2,144 % 4,322 % 3,948 % 4,373 % 3,726 % 84 3,333 % 2,168 % 4,321 % 3,951 % 4,371 % 3,732 % 85 3,343 % 2,192 % 4,320 % 3,954 % 4,369 % 3,737 % 86 3,353 % 2,215 % 4,318 % 3,957 % 4,367 % 3,742 % 87 3,363 % 2,237 % 4,317 % 3,960 % 4,365 % 3,748 % 88 3,372 % 2,259 % 4,316 % 3,962 % 4,363 % 3,753 % 89 3,381 % 2,280 % 4,314 % 3,965 % 4,362 % 3,758 % 90 3,390 % 2,301 % 4,313 % 3,968 % 4,360 % 3,763 % 91 3,399 % 2,322 % 4,312 % 3,970 % 4,358 % 3,768 % 92 3,408 % 2,342 % 4,311 % 3,973 % 4,356 % 3,772 % 93 3,416 % 2,362 % 4,309 % 3,975 % 4,355 % 3,777 % 94 3,425 % 2,381 % 4,308 % 3,978 % 4,353 % 3,781 % 95 3,433 % 2,400 % 4,307 % 3,980 % 4,351 % 3,786 % 96 3,441 % 2,419 % 4,306 % 3,982 % 4,350 % 3,790 % 97 3,449 % 2,437 % 4,305 % 3,984 % 4,348 % 3,794 % 98 3,456 % 2,455 % 4,304 % 3,987 % 4,347 % 3,798 % 99 3,464 % 2,472 % 4,303 % 3,989 % 4,345 % 3,802 % 100 3,471 % 2,489 % 4,302 % 3,991 % 4,344 % 3,806 % 101 3,478 % 2,506 % 4,301 % 3,993 % 4,342 % 3,810 % 102 3,485 % 2,522 % 4,300 % 3,995 % 4,341 % 3,814 % 103 3,492 % 2,539 % 4,299 % 3,997 % 4,340 % 3,818 % 104 3,499 % 2,554 % 4,298 % 3,999 % 4,338 % 3,821 % 105 3,506 % 2,570 % 4,297 % 4,001 % 4,337 % 3,825 % 106 3,512 % 2,585 % 4,296 % 4,003 % 4,336 % 3,829 % 107 3,519 % 2,600 % 4,295 % 4,005 % 4,334 % 3,832 % 108 3,525 % 2,615 % 4,294 % 4,006 % 4,333 % 3,835 % 109 3,531 % 2,629 % 4,293 % 4,008 % 4,332 % 3,839 % 110 3,537 % 2,643 % 4,293 % 4,010 % 4,331 % 3,842 % 111 3,543 % 2,657 % 4,292 % 4,012 % 4,330 % 3,845 % 112 3,549 % 2,671 % 4,291 % 4,013 % 4,328 % 3,848 % 113 3,555 % 2,684 % 4,290 % 4,015 % 4,327 % 3,852 % 114 3,560 % 2,698 % 4,289 % 4,017 % 4,326 % 3,855 % 115 3,566 % 2,711 % 4,289 % 4,018 % 4,325 % 3,858 % 116 3,571 % 2,723 % 4,288 % 4,020 % 4,324 % 3,861 % 117 3,577 % 2,736 % 4,287 % 4,021 % 4,323 % 3,863 % 118 3,582 % 2,748 % 4,286 % 4,023 % 4,322 % 3,866 % 119 3,587 % 2,760 % 4,286 % 4,024 % 4,321 % 3,869 % 120 3,592 % 2,772 % 4,285 % 4,026 % 4,320 % 3,872 % 121 3,597 % 2,784 % 4,284 % 4,027 % 4,319 % 3,875 % 122 3,602 % 2,795 % 4,283 % 4,029 % 4,318 % 3,877 % 123 3,607 % 2,807 % 4,283 % 4,030 % 4,317 % 3,880 % 124 3,612 % 2,818 % 4,282 % 4,031 % 4,316 % 3,882 % 125 3,616 % 2,829 % 4,281 % 4,033 % 4,315 % 3,885 % 126 3,621 % 2,840 % 4,281 % 4,034 % 4,314 % 3,887 % 127 3,626 % 2,850 % 4,280 % 4,035 % 4,313 % 3,890 % 128 3,630 % 2,861 % 4,280 % 4,037 % 4,312 % 3,892 % 129 3,635 % 2,871 % 4,279 % 4,038 % 4,312 % 3,895 % 130 3,639 % 2,881 % 4,278 % 4,039 % 4,311 % 3,897 % 131 3,643 % 2,891 % 4,278 % 4,040 % 4,310 % 3,899 % 132 3,647 % 2,901 % 4,277 % 4,042 % 4,309 % 3,902 % 133 3,651 % 2,911 % 4,277 % 4,043 % 4,308 % 3,904 % 134 3,656 % 2,920 % 4,276 % 4,044 % 4,307 % 3,906 % 135 3,660 % 2,930 % 4,275 % 4,045 % 4,307 % 3,908 % 136 3,664 % 2,939 % 4,275 % 4,046 % 4,306 % 3,910 % 137 3,667 % 2,948 % 4,274 % 4,047 % 4,305 % 3,912 % 138 3,671 % 2,957 % 4,274 % 4,048 % 4,304 % 3,915 % 139 3,675 % 2,966 % 4,273 % 4,049 % 4,303 % 3,917 % 140 3,679 % 2,975 % 4,273 % 4,051 % 4,303 % 3,919 % 141 3,683 % 2,984 % 4,272 % 4,052 % 4,302 % 3,921 % 142 3,686 % 2,992 % 4,272 % 4,053 % 4,301 % 3,923 % 143 3,690 % 3,001 % 4,271 % 4,054 % 4,301 % 3,925 % 144 3,693 % 3,009 % 4,271 % 4,055 % 4,300 % 3,926 % 145 3,697 % 3,017 % 4,270 % 4,056 % 4,299 % 3,928 % 146 3,700 % 3,025 % 4,270 % 4,057 % 4,299 % 3,930 % 147 3,704 % 3,033 % 4,269 % 4,058 % 4,298 % 3,932 % 148 3,707 % 3,041 % 4,269 % 4,059 % 4,297 % 3,934 % 149 3,710 % 3,049 % 4,268 % 4,060 % 4,297 % 3,936 % 150 3,714 % 3,056 % 4,268 % 4,061 % 4,296 % 3,937 % Term to maturity (in years) Swiss franc Australian dollar Baht Canadian dollar Chilean peso Colombian peso 1  0,723 % 1,828 % 1,154 % 1,641 % 2,388 % 4,385 % 2  0,584 % 1,992 % 1,371 % 1,866 % 2,713 % 4,724 % 3  0,455 % 2,129 % 1,555 % 1,970 % 3,068 % 5,155 % 4  0,339 % 2,229 % 1,731 % 2,029 % 3,332 % 5,438 % 5  0,242 % 2,315 % 1,866 % 2,066 % 3,525 % 5,693 % 6  0,151 % 2,397 % 1,966 % 2,093 % 3,696 % 5,901 % 7  0,056 % 2,461 % 2,055 % 2,123 % 3,855 % 6,099 % 8 0,029 % 2,527 % 2,142 % 2,153 % 4,001 % 6,304 % 9 0,109 % 2,583 % 2,219 % 2,185 % 4,129 % 6,442 % 10 0,184 % 2,639 % 2,281 % 2,222 % 4,234 % 6,515 % 11 0,239 % 2,691 % 2,324 % 2,263 % 4,314 % 6,549 % 12 0,293 % 2,739 % 2,356 % 2,302 % 4,375 % 6,558 % 13 0,349 % 2,786 % 2,384 % 2,336 % 4,421 % 6,548 % 14 0,409 % 2,830 % 2,412 % 2,365 % 4,456 % 6,525 % 15 0,435 % 2,866 % 2,444 % 2,394 % 4,482 % 6,492 % 16 0,461 % 2,895 % 2,480 % 2,421 % 4,502 % 6,452 % 17 0,492 % 2,918 % 2,519 % 2,445 % 4,516 % 6,407 % 18 0,523 % 2,938 % 2,560 % 2,462 % 4,527 % 6,359 % 19 0,549 % 2,956 % 2,602 % 2,471 % 4,534 % 6,309 % 20 0,568 % 2,973 % 2,644 % 2,469 % 4,538 % 6,258 % 21 0,578 % 2,989 % 2,686 % 2,457 % 4,540 % 6,206 % 22 0,585 % 3,004 % 2,727 % 2,439 % 4,541 % 6,154 % 23 0,592 % 3,015 % 2,768 % 2,418 % 4,540 % 6,103 % 24 0,605 % 3,022 % 2,807 % 2,397 % 4,538 % 6,053 % 25 0,625 % 3,023 % 2,845 % 2,378 % 4,535 % 6,004 % 26 0,653 % 3,017 % 2,882 % 2,362 % 4,532 % 5,956 % 27 0,689 % 3,009 % 2,918 % 2,351 % 4,528 % 5,909 % 28 0,729 % 3,001 % 2,952 % 2,346 % 4,524 % 5,864 % 29 0,772 % 2,994 % 2,985 % 2,346 % 4,519 % 5,820 % 30 0,818 % 2,991 % 3,017 % 2,352 % 4,514 % 5,778 % 31 0,865 % 2,994 % 3,048 % 2,364 % 4,509 % 5,737 % 32 0,913 % 3,000 % 3,077 % 2,382 % 4,504 % 5,698 % 33 0,961 % 3,009 % 3,105 % 2,403 % 4,499 % 5,660 % 34 1,009 % 3,021 % 3,133 % 2,427 % 4,493 % 5,623 % 35 1,056 % 3,035 % 3,159 % 2,453 % 4,488 % 5,588 % 36 1,102 % 3,050 % 3,184 % 2,480 % 4,483 % 5,555 % 37 1,147 % 3,067 % 3,208 % 2,509 % 4,478 % 5,522 % 38 1,192 % 3,084 % 3,231 % 2,537 % 4,472 % 5,491 % 39 1,235 % 3,101 % 3,253 % 2,567 % 4,467 % 5,461 % 40 1,277 % 3,119 % 3,275 % 2,596 % 4,462 % 5,432 % 41 1,317 % 3,137 % 3,295 % 2,625 % 4,458 % 5,404 % 42 1,357 % 3,156 % 3,315 % 2,654 % 4,453 % 5,378 % 43 1,395 % 3,174 % 3,334 % 2,683 % 4,448 % 5,352 % 44 1,432 % 3,192 % 3,352 % 2,711 % 4,444 % 5,327 % 45 1,468 % 3,209 % 3,370 % 2,739 % 4,439 % 5,304 % 46 1,502 % 3,227 % 3,387 % 2,765 % 4,435 % 5,281 % 47 1,536 % 3,244 % 3,403 % 2,792 % 4,431 % 5,259 % 48 1,568 % 3,261 % 3,419 % 2,818 % 4,426 % 5,238 % 49 1,600 % 3,277 % 3,434 % 2,843 % 4,422 % 5,217 % 50 1,630 % 3,293 % 3,449 % 2,867 % 4,419 % 5,197 % 51 1,659 % 3,309 % 3,463 % 2,891 % 4,415 % 5,178 % 52 1,688 % 3,324 % 3,476 % 2,914 % 4,411 % 5,160 % 53 1,715 % 3,339 % 3,490 % 2,936 % 4,407 % 5,142 % 54 1,741 % 3,354 % 3,502 % 2,958 % 4,404 % 5,125 % 55 1,767 % 3,368 % 3,515 % 2,979 % 4,401 % 5,109 % 56 1,792 % 3,382 % 3,527 % 3,000 % 4,397 % 5,093 % 57 1,816 % 3,395 % 3,538 % 3,020 % 4,394 % 5,077 % 58 1,839 % 3,408 % 3,549 % 3,039 % 4,391 % 5,062 % 59 1,862 % 3,421 % 3,560 % 3,058 % 4,388 % 5,048 % 60 1,883 % 3,433 % 3,570 % 3,076 % 4,385 % 5,034 % 61 1,905 % 3,445 % 3,581 % 3,094 % 4,382 % 5,020 % 62 1,925 % 3,457 % 3,590 % 3,111 % 4,379 % 5,007 % 63 1,945 % 3,468 % 3,600 % 3,128 % 4,377 % 4,994 % 64 1,964 % 3,479 % 3,609 % 3,145 % 4,374 % 4,982 % 65 1,983 % 3,490 % 3,618 % 3,160 % 4,371 % 4,970 % 66 2,001 % 3,501 % 3,627 % 3,176 % 4,369 % 4,958 % 67 2,019 % 3,511 % 3,635 % 3,191 % 4,366 % 4,947 % 68 2,036 % 3,521 % 3,643 % 3,205 % 4,364 % 4,936 % 69 2,053 % 3,530 % 3,651 % 3,220 % 4,362 % 4,926 % 70 2,069 % 3,540 % 3,659 % 3,233 % 4,359 % 4,915 % 71 2,085 % 3,549 % 3,667 % 3,247 % 4,357 % 4,905 % 72 2,100 % 3,558 % 3,674 % 3,260 % 4,355 % 4,895 % 73 2,115 % 3,566 % 3,681 % 3,273 % 4,353 % 4,886 % 74 2,129 % 3,575 % 3,688 % 3,285 % 4,351 % 4,877 % 75 2,144 % 3,583 % 3,695 % 3,297 % 4,349 % 4,867 % 76 2,157 % 3,591 % 3,702 % 3,309 % 4,347 % 4,859 % 77 2,171 % 3,599 % 3,708 % 3,320 % 4,345 % 4,850 % 78 2,184 % 3,606 % 3,714 % 3,331 % 4,343 % 4,842 % 79 2,197 % 3,614 % 3,720 % 3,342 % 4,342 % 4,834 % 80 2,209 % 3,621 % 3,726 % 3,353 % 4,340 % 4,826 % 81 2,221 % 3,628 % 3,732 % 3,363 % 4,338 % 4,818 % 82 2,233 % 3,635 % 3,738 % 3,373 % 4,336 % 4,810 % 83 2,245 % 3,642 % 3,743 % 3,383 % 4,335 % 4,803 % 84 2,256 % 3,649 % 3,749 % 3,393 % 4,333 % 4,796 % 85 2,267 % 3,655 % 3,754 % 3,402 % 4,332 % 4,789 % 86 2,278 % 3,661 % 3,759 % 3,412 % 4,330 % 4,782 % 87 2,288 % 3,667 % 3,764 % 3,421 % 4,329 % 4,775 % 88 2,299 % 3,673 % 3,769 % 3,429 % 4,327 % 4,769 % 89 2,309 % 3,679 % 3,774 % 3,438 % 4,326 % 4,762 % 90 2,319 % 3,685 % 3,779 % 3,446 % 4,324 % 4,756 % 91 2,328 % 3,691 % 3,783 % 3,455 % 4,323 % 4,750 % 92 2,338 % 3,696 % 3,788 % 3,463 % 4,322 % 4,744 % 93 2,347 % 3,702 % 3,792 % 3,471 % 4,320 % 4,738 % 94 2,356 % 3,707 % 3,797 % 3,478 % 4,319 % 4,732 % 95 2,365 % 3,712 % 3,801 % 3,486 % 4,318 % 4,727 % 96 2,374 % 3,717 % 3,805 % 3,493 % 4,317 % 4,721 % 97 2,382 % 3,722 % 3,809 % 3,501 % 4,315 % 4,716 % 98 2,390 % 3,727 % 3,813 % 3,508 % 4,314 % 4,711 % 99 2,399 % 3,732 % 3,817 % 3,515 % 4,313 % 4,705 % 100 2,406 % 3,736 % 3,821 % 3,522 % 4,312 % 4,700 % 101 2,414 % 3,741 % 3,825 % 3,528 % 4,311 % 4,695 % 102 2,422 % 3,746 % 3,828 % 3,535 % 4,310 % 4,691 % 103 2,430 % 3,750 % 3,832 % 3,541 % 4,309 % 4,686 % 104 2,437 % 3,754 % 3,835 % 3,548 % 4,308 % 4,681 % 105 2,444 % 3,758 % 3,839 % 3,554 % 4,307 % 4,676 % 106 2,451 % 3,763 % 3,842 % 3,560 % 4,306 % 4,672 % 107 2,458 % 3,767 % 3,846 % 3,566 % 4,305 % 4,668 % 108 2,465 % 3,771 % 3,849 % 3,572 % 4,304 % 4,663 % 109 2,472 % 3,775 % 3,852 % 3,577 % 4,303 % 4,659 % 110 2,478 % 3,778 % 3,855 % 3,583 % 4,302 % 4,655 % 111 2,485 % 3,782 % 3,858 % 3,589 % 4,301 % 4,651 % 112 2,491 % 3,786 % 3,861 % 3,594 % 4,300 % 4,647 % 113 2,497 % 3,790 % 3,864 % 3,599 % 4,299 % 4,643 % 114 2,504 % 3,793 % 3,867 % 3,605 % 4,298 % 4,639 % 115 2,510 % 3,797 % 3,870 % 3,610 % 4,297 % 4,635 % 116 2,516 % 3,800 % 3,873 % 3,615 % 4,297 % 4,631 % 117 2,521 % 3,804 % 3,876 % 3,620 % 4,296 % 4,628 % 118 2,527 % 3,807 % 3,879 % 3,625 % 4,295 % 4,624 % 119 2,533 % 3,810 % 3,881 % 3,630 % 4,294 % 4,620 % 120 2,538 % 3,814 % 3,884 % 3,634 % 4,293 % 4,617 % 121 2,544 % 3,817 % 3,887 % 3,639 % 4,293 % 4,613 % 122 2,549 % 3,820 % 3,889 % 3,644 % 4,292 % 4,610 % 123 2,554 % 3,823 % 3,892 % 3,648 % 4,291 % 4,607 % 124 2,560 % 3,826 % 3,894 % 3,652 % 4,290 % 4,603 % 125 2,565 % 3,829 % 3,897 % 3,657 % 4,290 % 4,600 % 126 2,570 % 3,832 % 3,899 % 3,661 % 4,289 % 4,597 % 127 2,575 % 3,835 % 3,901 % 3,665 % 4,288 % 4,594 % 128 2,580 % 3,838 % 3,904 % 3,670 % 4,288 % 4,591 % 129 2,584 % 3,840 % 3,906 % 3,674 % 4,287 % 4,588 % 130 2,589 % 3,843 % 3,908 % 3,678 % 4,286 % 4,585 % 131 2,594 % 3,846 % 3,910 % 3,682 % 4,286 % 4,582 % 132 2,598 % 3,849 % 3,913 % 3,686 % 4,285 % 4,579 % 133 2,603 % 3,851 % 3,915 % 3,689 % 4,284 % 4,576 % 134 2,607 % 3,854 % 3,917 % 3,693 % 4,284 % 4,573 % 135 2,612 % 3,856 % 3,919 % 3,697 % 4,283 % 4,570 % 136 2,616 % 3,859 % 3,921 % 3,701 % 4,282 % 4,568 % 137 2,620 % 3,861 % 3,923 % 3,704 % 4,282 % 4,565 % 138 2,624 % 3,864 % 3,925 % 3,708 % 4,281 % 4,562 % 139 2,629 % 3,866 % 3,927 % 3,711 % 4,281 % 4,560 % 140 2,633 % 3,869 % 3,929 % 3,715 % 4,280 % 4,557 % 141 2,637 % 3,871 % 3,931 % 3,718 % 4,279 % 4,555 % 142 2,641 % 3,873 % 3,933 % 3,722 % 4,279 % 4,552 % 143 2,644 % 3,876 % 3,935 % 3,725 % 4,278 % 4,550 % 144 2,648 % 3,878 % 3,937 % 3,728 % 4,278 % 4,547 % 145 2,652 % 3,880 % 3,938 % 3,732 % 4,277 % 4,545 % 146 2,656 % 3,882 % 3,940 % 3,735 % 4,277 % 4,542 % 147 2,660 % 3,884 % 3,942 % 3,738 % 4,276 % 4,540 % 148 2,663 % 3,887 % 3,944 % 3,741 % 4,276 % 4,538 % 149 2,667 % 3,889 % 3,945 % 3,744 % 4,275 % 4,536 % 150 2,670 % 3,891 % 3,947 % 3,747 % 4,275 % 4,533 % Term to maturity (in years) Hong Kong dollar Indian rupee Mexican peso New Taiwan dollar New Zealand dollar Rand 1 1,463 % 6,473 % 8,017 % 0,306 % 1,930 % 6,771 % 2 1,714 % 6,646 % 7,955 % 0,396 % 2,112 % 6,789 % 3 1,869 % 6,811 % 7,808 % 0,471 % 2,301 % 6,923 % 4 1,919 % 6,969 % 7,773 % 0,539 % 2,471 % 7,090 % 5 2,045 % 7,105 % 7,757 % 0,607 % 2,603 % 7,250 % 6 2,096 % 7,228 % 7,786 % 0,685 % 2,731 % 7,417 % 7 2,112 % 7,316 % 7,834 % 0,741 % 2,859 % 7,584 % 8 2,139 % 7,403 % 7,876 % 0,807 % 2,943 % 7,744 % 9 2,175 % 7,475 % 7,913 % 0,871 % 3,022 % 7,894 % 10 2,214 % 7,531 % 7,948 % 0,935 % 3,098 % 8,026 % 11 2,252 % 7,559 % 7,985 % 1,013 % 3,171 % 8,136 % 12 2,292 % 7,563 % 8,022 % 1,101 % 3,236 % 8,222 % 13 2,336 % 7,549 % 8,061 % 1,195 % 3,292 % 8,288 % 14 2,382 % 7,522 % 8,101 % 1,291 % 3,340 % 8,333 % 15 2,431 % 7,487 % 8,143 % 1,386 % 3,382 % 8,354 % 16 2,480 % 7,445 % 8,187 % 1,480 % 3,418 % 8,353 % 17 2,529 % 7,399 % 8,227 % 1,571 % 3,449 % 8,333 % 18 2,578 % 7,350 % 8,260 % 1,659 % 3,477 % 8,299 % 19 2,626 % 7,299 % 8,281 % 1,743 % 3,502 % 8,254 % 20 2,673 % 7,247 % 8,288 % 1,825 % 3,525 % 8,202 % 21 2,718 % 7,195 % 8,277 % 1,902 % 3,547 % 8,144 % 22 2,762 % 7,144 % 8,253 % 1,976 % 3,568 % 8,082 % 23 2,804 % 7,092 % 8,217 % 2,047 % 3,587 % 8,018 % 24 2,845 % 7,042 % 8,173 % 2,114 % 3,606 % 7,952 % 25 2,884 % 6,993 % 8,123 % 2,178 % 3,623 % 7,886 % 26 2,921 % 6,945 % 8,068 % 2,240 % 3,640 % 7,819 % 27 2,957 % 6,899 % 8,011 % 2,298 % 3,655 % 7,754 % 28 2,991 % 6,853 % 7,951 % 2,353 % 3,670 % 7,689 % 29 3,024 % 6,810 % 7,890 % 2,406 % 3,684 % 7,626 % 30 3,056 % 6,768 % 7,829 % 2,456 % 3,698 % 7,564 % 31 3,086 % 6,727 % 7,769 % 2,505 % 3,711 % 7,504 % 32 3,115 % 6,688 % 7,709 % 2,550 % 3,723 % 7,446 % 33 3,143 % 6,650 % 7,649 % 2,594 % 3,735 % 7,389 % 34 3,169 % 6,614 % 7,592 % 2,636 % 3,747 % 7,335 % 35 3,195 % 6,579 % 7,535 % 2,676 % 3,757 % 7,282 % 36 3,219 % 6,546 % 7,480 % 2,714 % 3,768 % 7,232 % 37 3,242 % 6,514 % 7,427 % 2,750 % 3,778 % 7,183 % 38 3,265 % 6,483 % 7,375 % 2,785 % 3,787 % 7,136 % 39 3,286 % 6,453 % 7,325 % 2,819 % 3,797 % 7,090 % 40 3,307 % 6,424 % 7,277 % 2,851 % 3,805 % 7,047 % 41 3,327 % 6,397 % 7,230 % 2,881 % 3,814 % 7,005 % 42 3,346 % 6,370 % 7,185 % 2,911 % 3,822 % 6,964 % 43 3,365 % 6,345 % 7,142 % 2,939 % 3,830 % 6,926 % 44 3,382 % 6,320 % 7,100 % 2,966 % 3,837 % 6,888 % 45 3,399 % 6,296 % 7,060 % 2,992 % 3,845 % 6,852 % 46 3,416 % 6,274 % 7,021 % 3,017 % 3,852 % 6,818 % 47 3,431 % 6,252 % 6,984 % 3,041 % 3,859 % 6,784 % 48 3,447 % 6,231 % 6,948 % 3,065 % 3,865 % 6,752 % 49 3,461 % 6,210 % 6,913 % 3,087 % 3,871 % 6,721 % 50 3,475 % 6,191 % 6,879 % 3,109 % 3,878 % 6,692 % 51 3,489 % 6,172 % 6,847 % 3,129 % 3,883 % 6,663 % 52 3,502 % 6,154 % 6,816 % 3,149 % 3,889 % 6,635 % 53 3,515 % 6,136 % 6,786 % 3,169 % 3,895 % 6,609 % 54 3,527 % 6,119 % 6,756 % 3,187 % 3,900 % 6,583 % 55 3,539 % 6,103 % 6,728 % 3,205 % 3,905 % 6,558 % 56 3,551 % 6,087 % 6,701 % 3,223 % 3,910 % 6,534 % 57 3,562 % 6,072 % 6,675 % 3,239 % 3,915 % 6,511 % 58 3,572 % 6,057 % 6,650 % 3,256 % 3,920 % 6,488 % 59 3,583 % 6,042 % 6,625 % 3,271 % 3,924 % 6,466 % 60 3,593 % 6,028 % 6,602 % 3,287 % 3,929 % 6,445 % 61 3,603 % 6,015 % 6,579 % 3,301 % 3,933 % 6,425 % 62 3,612 % 6,002 % 6,556 % 3,316 % 3,937 % 6,405 % 63 3,621 % 5,989 % 6,535 % 3,329 % 3,941 % 6,386 % 64 3,630 % 5,977 % 6,514 % 3,343 % 3,945 % 6,368 % 65 3,639 % 5,965 % 6,494 % 3,356 % 3,949 % 6,350 % 66 3,647 % 5,954 % 6,474 % 3,369 % 3,953 % 6,332 % 67 3,655 % 5,942 % 6,455 % 3,381 % 3,956 % 6,315 % 68 3,663 % 5,931 % 6,436 % 3,393 % 3,960 % 6,299 % 69 3,671 % 5,921 % 6,418 % 3,404 % 3,963 % 6,283 % 70 3,678 % 5,911 % 6,401 % 3,416 % 3,966 % 6,267 % 71 3,686 % 5,901 % 6,384 % 3,427 % 3,970 % 6,252 % 72 3,693 % 5,891 % 6,367 % 3,437 % 3,973 % 6,238 % 73 3,700 % 5,881 % 6,351 % 3,448 % 3,976 % 6,223 % 74 3,706 % 5,872 % 6,336 % 3,458 % 3,979 % 6,209 % 75 3,713 % 5,863 % 6,321 % 3,468 % 3,982 % 6,196 % 76 3,719 % 5,855 % 6,306 % 3,477 % 3,984 % 6,183 % 77 3,725 % 5,846 % 6,291 % 3,486 % 3,987 % 6,170 % 78 3,732 % 5,838 % 6,277 % 3,496 % 3,990 % 6,158 % 79 3,737 % 5,830 % 6,264 % 3,504 % 3,993 % 6,145 % 80 3,743 % 5,822 % 6,250 % 3,513 % 3,995 % 6,134 % 81 3,749 % 5,814 % 6,237 % 3,522 % 3,998 % 6,122 % 82 3,754 % 5,807 % 6,225 % 3,530 % 4,000 % 6,111 % 83 3,760 % 5,799 % 6,212 % 3,538 % 4,002 % 6,100 % 84 3,765 % 5,792 % 6,200 % 3,546 % 4,005 % 6,089 % 85 3,770 % 5,785 % 6,188 % 3,553 % 4,007 % 6,078 % 86 3,775 % 5,778 % 6,177 % 3,561 % 4,009 % 6,068 % 87 3,780 % 5,772 % 6,165 % 3,568 % 4,011 % 6,058 % 88 3,785 % 5,765 % 6,154 % 3,575 % 4,014 % 6,048 % 89 3,789 % 5,759 % 6,144 % 3,582 % 4,016 % 6,039 % 90 3,794 % 5,753 % 6,133 % 3,589 % 4,018 % 6,029 % 91 3,798 % 5,746 % 6,123 % 3,596 % 4,020 % 6,020 % 92 3,803 % 5,741 % 6,113 % 3,602 % 4,022 % 6,011 % 93 3,807 % 5,735 % 6,103 % 3,609 % 4,023 % 6,003 % 94 3,811 % 5,729 % 6,093 % 3,615 % 4,025 % 5,994 % 95 3,815 % 5,723 % 6,084 % 3,621 % 4,027 % 5,986 % 96 3,819 % 5,718 % 6,075 % 3,627 % 4,029 % 5,977 % 97 3,823 % 5,713 % 6,065 % 3,633 % 4,031 % 5,969 % 98 3,827 % 5,707 % 6,057 % 3,639 % 4,032 % 5,961 % 99 3,831 % 5,702 % 6,048 % 3,644 % 4,034 % 5,954 % 100 3,834 % 5,697 % 6,039 % 3,650 % 4,036 % 5,946 % 101 3,838 % 5,692 % 6,031 % 3,655 % 4,037 % 5,939 % 102 3,841 % 5,687 % 6,023 % 3,661 % 4,039 % 5,932 % 103 3,845 % 5,683 % 6,015 % 3,666 % 4,041 % 5,924 % 104 3,848 % 5,678 % 6,007 % 3,671 % 4,042 % 5,917 % 105 3,852 % 5,673 % 5,999 % 3,676 % 4,044 % 5,911 % 106 3,855 % 5,669 % 5,992 % 3,681 % 4,045 % 5,904 % 107 3,858 % 5,665 % 5,984 % 3,686 % 4,046 % 5,897 % 108 3,861 % 5,660 % 5,977 % 3,691 % 4,048 % 5,891 % 109 3,864 % 5,656 % 5,970 % 3,695 % 4,049 % 5,884 % 110 3,867 % 5,652 % 5,963 % 3,700 % 4,051 % 5,878 % 111 3,870 % 5,648 % 5,956 % 3,704 % 4,052 % 5,872 % 112 3,873 % 5,644 % 5,949 % 3,709 % 4,053 % 5,866 % 113 3,876 % 5,640 % 5,942 % 3,713 % 4,055 % 5,860 % 114 3,879 % 5,636 % 5,936 % 3,717 % 4,056 % 5,854 % 115 3,882 % 5,632 % 5,930 % 3,722 % 4,057 % 5,849 % 116 3,885 % 5,628 % 5,923 % 3,726 % 4,058 % 5,843 % 117 3,887 % 5,625 % 5,917 % 3,730 % 4,060 % 5,837 % 118 3,890 % 5,621 % 5,911 % 3,734 % 4,061 % 5,832 % 119 3,893 % 5,618 % 5,905 % 3,738 % 4,062 % 5,827 % 120 3,895 % 5,614 % 5,899 % 3,741 % 4,063 % 5,821 % 121 3,898 % 5,611 % 5,893 % 3,745 % 4,064 % 5,816 % 122 3,900 % 5,607 % 5,888 % 3,749 % 4,065 % 5,811 % 123 3,903 % 5,604 % 5,882 % 3,753 % 4,066 % 5,806 % 124 3,905 % 5,601 % 5,876 % 3,756 % 4,068 % 5,801 % 125 3,907 % 5,598 % 5,871 % 3,760 % 4,069 % 5,797 % 126 3,910 % 5,594 % 5,866 % 3,763 % 4,070 % 5,792 % 127 3,912 % 5,591 % 5,860 % 3,767 % 4,071 % 5,787 % 128 3,914 % 5,588 % 5,855 % 3,770 % 4,072 % 5,783 % 129 3,916 % 5,585 % 5,850 % 3,773 % 4,073 % 5,778 % 130 3,919 % 5,582 % 5,845 % 3,777 % 4,074 % 5,774 % 131 3,921 % 5,579 % 5,840 % 3,780 % 4,075 % 5,769 % 132 3,923 % 5,576 % 5,835 % 3,783 % 4,076 % 5,765 % 133 3,925 % 5,574 % 5,831 % 3,786 % 4,076 % 5,761 % 134 3,927 % 5,571 % 5,826 % 3,789 % 4,077 % 5,756 % 135 3,929 % 5,568 % 5,821 % 3,792 % 4,078 % 5,752 % 136 3,931 % 5,565 % 5,817 % 3,795 % 4,079 % 5,748 % 137 3,933 % 5,563 % 5,812 % 3,798 % 4,080 % 5,744 % 138 3,935 % 5,560 % 5,808 % 3,801 % 4,081 % 5,740 % 139 3,937 % 5,557 % 5,803 % 3,804 % 4,082 % 5,736 % 140 3,939 % 5,555 % 5,799 % 3,807 % 4,083 % 5,732 % 141 3,940 % 5,552 % 5,795 % 3,810 % 4,083 % 5,729 % 142 3,942 % 5,550 % 5,790 % 3,812 % 4,084 % 5,725 % 143 3,944 % 5,547 % 5,786 % 3,815 % 4,085 % 5,721 % 144 3,946 % 5,545 % 5,782 % 3,818 % 4,086 % 5,718 % 145 3,948 % 5,543 % 5,778 % 3,820 % 4,087 % 5,714 % 146 3,949 % 5,540 % 5,774 % 3,823 % 4,087 % 5,711 % 147 3,951 % 5,538 % 5,770 % 3,826 % 4,088 % 5,707 % 148 3,953 % 5,536 % 5,766 % 3,828 % 4,089 % 5,704 % 149 3,954 % 5,533 % 5,763 % 3,831 % 4,090 % 5,700 % 150 3,956 % 5,531 % 5,759 % 3,833 % 4,090 % 5,697 % Term to maturity (in years) Real Renminbi-yuan Ringgit Russian rouble Singapore dollar South Korean won 1 6,754 % 3,628 % 3,449 % 7,470 % 1,254 % 1,739 % 2 7,718 % 3,670 % 3,501 % 7,315 % 1,439 % 1,911 % 3 8,626 % 3,759 % 3,554 % 7,252 % 1,562 % 1,980 % 4 9,164 % 3,857 % 3,589 % 7,232 % 1,666 % 2,016 % 5 9,491 % 3,935 % 3,640 % 7,210 % 1,750 % 2,047 % 6 9,752 % 3,974 % 3,697 % 7,188 % 1,838 % 2,064 % 7 9,941 % 3,993 % 3,752 % 7,190 % 1,918 % 2,075 % 8 10,051 % 4,007 % 3,802 % 7,200 % 1,982 % 2,088 % 9 10,136 % 4,018 % 3,852 % 7,203 % 2,040 % 2,104 % 10 10,204 % 4,028 % 3,902 % 7,192 % 2,099 % 2,124 % 11 10,227 % 4,036 % 3,955 % 7,161 % 2,160 % 2,145 % 12 10,209 % 4,043 % 4,005 % 7,115 % 2,216 % 2,162 % 13 10,160 % 4,049 % 4,052 % 7,060 % 2,259 % 2,173 % 14 10,089 % 4,054 % 4,098 % 6,998 % 2,291 % 2,177 % 15 10,002 % 4,060 % 4,144 % 6,931 % 2,315 % 2,174 % 16 9,904 % 4,064 % 4,193 % 6,862 % 2,333 % 2,167 % 17 9,797 % 4,069 % 4,241 % 6,792 % 2,348 % 2,160 % 18 9,686 % 4,073 % 4,287 % 6,721 % 2,363 % 2,157 % 19 9,571 % 4,076 % 4,328 % 6,651 % 2,381 % 2,161 % 20 9,455 % 4,080 % 4,363 % 6,582 % 2,404 % 2,173 % 21 9,340 % 4,083 % 4,392 % 6,514 % 2,432 % 2,194 % 22 9,225 % 4,086 % 4,414 % 6,447 % 2,464 % 2,223 % 23 9,112 % 4,089 % 4,432 % 6,383 % 2,499 % 2,257 % 24 9,001 % 4,092 % 4,445 % 6,321 % 2,536 % 2,294 % 25 8,894 % 4,095 % 4,455 % 6,260 % 2,573 % 2,333 % 26 8,789 % 4,097 % 4,463 % 6,202 % 2,611 % 2,374 % 27 8,688 % 4,100 % 4,468 % 6,146 % 2,648 % 2,415 % 28 8,590 % 4,102 % 4,471 % 6,092 % 2,686 % 2,457 % 29 8,496 % 4,104 % 4,473 % 6,040 % 2,722 % 2,498 % 30 8,405 % 4,106 % 4,474 % 5,990 % 2,758 % 2,538 % 31 8,317 % 4,108 % 4,474 % 5,942 % 2,794 % 2,578 % 32 8,234 % 4,110 % 4,472 % 5,896 % 2,828 % 2,617 % 33 8,153 % 4,112 % 4,471 % 5,852 % 2,861 % 2,655 % 34 8,076 % 4,114 % 4,468 % 5,810 % 2,893 % 2,692 % 35 8,002 % 4,116 % 4,465 % 5,770 % 2,924 % 2,728 % 36 7,931 % 4,117 % 4,462 % 5,731 % 2,954 % 2,762 % 37 7,863 % 4,119 % 4,459 % 5,693 % 2,983 % 2,795 % 38 7,798 % 4,120 % 4,455 % 5,658 % 3,011 % 2,828 % 39 7,735 % 4,122 % 4,452 % 5,623 % 3,038 % 2,859 % 40 7,675 % 4,123 % 4,448 % 5,590 % 3,064 % 2,889 % 41 7,618 % 4,125 % 4,444 % 5,559 % 3,089 % 2,918 % 42 7,563 % 4,126 % 4,440 % 5,528 % 3,113 % 2,946 % 43 7,510 % 4,128 % 4,436 % 5,499 % 3,136 % 2,972 % 44 7,459 % 4,129 % 4,432 % 5,471 % 3,159 % 2,998 % 45 7,410 % 4,130 % 4,428 % 5,444 % 3,180 % 3,023 % 46 7,363 % 4,131 % 4,424 % 5,418 % 3,201 % 3,047 % 47 7,318 % 4,132 % 4,421 % 5,393 % 3,221 % 3,071 % 48 7,275 % 4,134 % 4,417 % 5,369 % 3,240 % 3,093 % 49 7,233 % 4,135 % 4,413 % 5,346 % 3,259 % 3,115 % 50 7,193 % 4,136 % 4,410 % 5,324 % 3,277 % 3,135 % 51 7,154 % 4,137 % 4,406 % 5,302 % 3,294 % 3,155 % 52 7,117 % 4,138 % 4,403 % 5,281 % 3,311 % 3,175 % 53 7,081 % 4,139 % 4,399 % 5,261 % 3,328 % 3,194 % 54 7,046 % 4,140 % 4,396 % 5,242 % 3,343 % 3,212 % 55 7,013 % 4,141 % 4,393 % 5,223 % 3,358 % 3,229 % 56 6,980 % 4,142 % 4,390 % 5,205 % 3,373 % 3,246 % 57 6,949 % 4,142 % 4,387 % 5,188 % 3,387 % 3,263 % 58 6,919 % 4,143 % 4,384 % 5,171 % 3,401 % 3,278 % 59 6,890 % 4,144 % 4,381 % 5,155 % 3,414 % 3,294 % 60 6,862 % 4,145 % 4,378 % 5,139 % 3,427 % 3,309 % 61 6,835 % 4,146 % 4,375 % 5,123 % 3,440 % 3,323 % 62 6,808 % 4,147 % 4,372 % 5,109 % 3,452 % 3,337 % 63 6,783 % 4,147 % 4,370 % 5,094 % 3,463 % 3,351 % 64 6,758 % 4,148 % 4,367 % 5,080 % 3,475 % 3,364 % 65 6,734 % 4,149 % 4,365 % 5,067 % 3,486 % 3,376 % 66 6,710 % 4,149 % 4,362 % 5,054 % 3,496 % 3,389 % 67 6,688 % 4,150 % 4,360 % 5,041 % 3,507 % 3,401 % 68 6,666 % 4,151 % 4,358 % 5,029 % 3,517 % 3,412 % 69 6,644 % 4,151 % 4,355 % 5,017 % 3,527 % 3,424 % 70 6,624 % 4,152 % 4,353 % 5,005 % 3,536 % 3,435 % 71 6,603 % 4,153 % 4,351 % 4,994 % 3,546 % 3,445 % 72 6,584 % 4,153 % 4,349 % 4,983 % 3,555 % 3,456 % 73 6,565 % 4,154 % 4,347 % 4,972 % 3,563 % 3,466 % 74 6,546 % 4,154 % 4,345 % 4,961 % 3,572 % 3,476 % 75 6,528 % 4,155 % 4,343 % 4,951 % 3,580 % 3,485 % 76 6,511 % 4,156 % 4,341 % 4,941 % 3,588 % 3,495 % 77 6,494 % 4,156 % 4,340 % 4,932 % 3,596 % 3,504 % 78 6,477 % 4,157 % 4,338 % 4,922 % 3,604 % 3,513 % 79 6,461 % 4,157 % 4,336 % 4,913 % 3,611 % 3,521 % 80 6,445 % 4,158 % 4,334 % 4,904 % 3,619 % 3,530 % 81 6,429 % 4,158 % 4,333 % 4,896 % 3,626 % 3,538 % 82 6,414 % 4,159 % 4,331 % 4,887 % 3,633 % 3,546 % 83 6,400 % 4,159 % 4,330 % 4,879 % 3,640 % 3,554 % 84 6,385 % 4,160 % 4,328 % 4,871 % 3,646 % 3,562 % 85 6,371 % 4,160 % 4,327 % 4,863 % 3,653 % 3,569 % 86 6,358 % 4,160 % 4,325 % 4,855 % 3,659 % 3,576 % 87 6,344 % 4,161 % 4,324 % 4,848 % 3,665 % 3,584 % 88 6,331 % 4,161 % 4,322 % 4,840 % 3,671 % 3,591 % 89 6,318 % 4,162 % 4,321 % 4,833 % 3,677 % 3,597 % 90 6,306 % 4,162 % 4,320 % 4,826 % 3,683 % 3,604 % 91 6,294 % 4,162 % 4,318 % 4,819 % 3,689 % 3,611 % 92 6,282 % 4,163 % 4,317 % 4,812 % 3,694 % 3,617 % 93 6,270 % 4,163 % 4,316 % 4,806 % 3,700 % 3,623 % 94 6,259 % 4,164 % 4,314 % 4,799 % 3,705 % 3,629 % 95 6,247 % 4,164 % 4,313 % 4,793 % 3,710 % 3,635 % 96 6,236 % 4,164 % 4,312 % 4,787 % 3,715 % 3,641 % 97 6,226 % 4,165 % 4,311 % 4,781 % 3,720 % 3,647 % 98 6,215 % 4,165 % 4,310 % 4,775 % 3,725 % 3,653 % 99 6,205 % 4,165 % 4,309 % 4,769 % 3,730 % 3,658 % 100 6,195 % 4,166 % 4,308 % 4,763 % 3,735 % 3,663 % 101 6,185 % 4,166 % 4,307 % 4,758 % 3,739 % 3,669 % 102 6,175 % 4,166 % 4,305 % 4,752 % 3,744 % 3,674 % 103 6,166 % 4,167 % 4,304 % 4,747 % 3,748 % 3,679 % 104 6,156 % 4,167 % 4,303 % 4,741 % 3,753 % 3,684 % 105 6,147 % 4,167 % 4,302 % 4,736 % 3,757 % 3,689 % 106 6,138 % 4,168 % 4,301 % 4,731 % 3,761 % 3,694 % 107 6,129 % 4,168 % 4,301 % 4,726 % 3,765 % 3,698 % 108 6,121 % 4,168 % 4,300 % 4,721 % 3,769 % 3,703 % 109 6,112 % 4,169 % 4,299 % 4,717 % 3,773 % 3,708 % 110 6,104 % 4,169 % 4,298 % 4,712 % 3,777 % 3,712 % 111 6,096 % 4,169 % 4,297 % 4,707 % 3,781 % 3,716 % 112 6,088 % 4,169 % 4,296 % 4,703 % 3,784 % 3,721 % 113 6,080 % 4,170 % 4,295 % 4,698 % 3,788 % 3,725 % 114 6,072 % 4,170 % 4,294 % 4,694 % 3,792 % 3,729 % 115 6,064 % 4,170 % 4,294 % 4,690 % 3,795 % 3,733 % 116 6,057 % 4,170 % 4,293 % 4,685 % 3,799 % 3,737 % 117 6,050 % 4,171 % 4,292 % 4,681 % 3,802 % 3,741 % 118 6,042 % 4,171 % 4,291 % 4,677 % 3,806 % 3,745 % 119 6,035 % 4,171 % 4,290 % 4,673 % 3,809 % 3,749 % 120 6,028 % 4,171 % 4,290 % 4,669 % 3,812 % 3,753 % 121 6,021 % 4,172 % 4,289 % 4,665 % 3,815 % 3,756 % 122 6,015 % 4,172 % 4,288 % 4,661 % 3,818 % 3,760 % 123 6,008 % 4,172 % 4,287 % 4,658 % 3,822 % 3,764 % 124 6,001 % 4,172 % 4,287 % 4,654 % 3,825 % 3,767 % 125 5,995 % 4,172 % 4,286 % 4,650 % 3,828 % 3,771 % 126 5,989 % 4,173 % 4,285 % 4,647 % 3,831 % 3,774 % 127 5,982 % 4,173 % 4,285 % 4,643 % 3,833 % 3,777 % 128 5,976 % 4,173 % 4,284 % 4,640 % 3,836 % 3,781 % 129 5,970 % 4,173 % 4,283 % 4,636 % 3,839 % 3,784 % 130 5,964 % 4,174 % 4,283 % 4,633 % 3,842 % 3,787 % 131 5,959 % 4,174 % 4,282 % 4,630 % 3,845 % 3,790 % 132 5,953 % 4,174 % 4,281 % 4,626 % 3,847 % 3,793 % 133 5,947 % 4,174 % 4,281 % 4,623 % 3,850 % 3,796 % 134 5,941 % 4,174 % 4,280 % 4,620 % 3,853 % 3,799 % 135 5,936 % 4,175 % 4,280 % 4,617 % 3,855 % 3,802 % 136 5,931 % 4,175 % 4,279 % 4,614 % 3,858 % 3,805 % 137 5,925 % 4,175 % 4,279 % 4,611 % 3,860 % 3,808 % 138 5,920 % 4,175 % 4,278 % 4,608 % 3,863 % 3,811 % 139 5,915 % 4,175 % 4,277 % 4,605 % 3,865 % 3,814 % 140 5,910 % 4,175 % 4,277 % 4,602 % 3,867 % 3,816 % 141 5,905 % 4,176 % 4,276 % 4,599 % 3,870 % 3,819 % 142 5,900 % 4,176 % 4,276 % 4,596 % 3,872 % 3,822 % 143 5,895 % 4,176 % 4,275 % 4,593 % 3,874 % 3,824 % 144 5,890 % 4,176 % 4,275 % 4,591 % 3,877 % 3,827 % 145 5,885 % 4,176 % 4,274 % 4,588 % 3,879 % 3,830 % 146 5,880 % 4,176 % 4,274 % 4,585 % 3,881 % 3,832 % 147 5,876 % 4,177 % 4,273 % 4,583 % 3,883 % 3,835 % 148 5,871 % 4,177 % 4,273 % 4,580 % 3,885 % 3,837 % 149 5,867 % 4,177 % 4,272 % 4,578 % 3,887 % 3,840 % 150 5,862 % 4,177 % 4,272 % 4,575 % 3,890 % 3,842 % Term to maturity (in years) Turkish lira US dollar Yen 1 14,200 % 1,808 %  0,072 % 2 13,581 % 1,990 %  0,056 % 3 13,191 % 2,083 %  0,041 % 4 12,669 % 2,126 %  0,024 % 5 12,184 % 2,160 %  0,001 % 6 11,841 % 2,194 % 0,026 % 7 11,574 % 2,230 % 0,056 % 8 11,329 % 2,263 % 0,089 % 9 11,096 % 2,294 % 0,123 % 10 10,874 % 2,325 % 0,160 % 11 10,663 % 2,353 % 0,201 % 12 10,462 % 2,376 % 0,245 % 13 10,270 % 2,395 % 0,289 % 14 10,087 % 2,411 % 0,334 % 15 9,912 % 2,426 % 0,377 % 16 9,745 % 2,439 % 0,419 % 17 9,585 % 2,451 % 0,459 % 18 9,432 % 2,461 % 0,497 % 19 9,287 % 2,469 % 0,534 % 20 9,148 % 2,475 % 0,568 % 21 9,016 % 2,479 % 0,600 % 22 8,890 % 2,482 % 0,629 % 23 8,770 % 2,483 % 0,655 % 24 8,655 % 2,483 % 0,677 % 25 8,546 % 2,482 % 0,695 % 26 8,442 % 2,481 % 0,710 % 27 8,344 % 2,480 % 0,723 % 28 8,250 % 2,479 % 0,737 % 29 8,160 % 2,477 % 0,755 % 30 8,074 % 2,476 % 0,777 % 31 7,993 % 2,475 % 0,805 % 32 7,915 % 2,475 % 0,837 % 33 7,841 % 2,473 % 0,873 % 34 7,771 % 2,472 % 0,911 % 35 7,703 % 2,470 % 0,950 % 36 7,639 % 2,466 % 0,990 % 37 7,577 % 2,462 % 1,031 % 38 7,518 % 2,457 % 1,071 % 39 7,462 % 2,449 % 1,112 % 40 7,408 % 2,440 % 1,152 % 41 7,356 % 2,429 % 1,191 % 42 7,307 % 2,418 % 1,230 % 43 7,260 % 2,407 % 1,268 % 44 7,214 % 2,397 % 1,305 % 45 7,171 % 2,388 % 1,342 % 46 7,129 % 2,382 % 1,377 % 47 7,089 % 2,379 % 1,411 % 48 7,050 % 2,378 % 1,445 % 49 7,013 % 2,380 % 1,477 % 50 6,977 % 2,386 % 1,509 % 51 6,942 % 2,395 % 1,539 % 52 6,909 % 2,407 % 1,569 % 53 6,877 % 2,422 % 1,598 % 54 6,846 % 2,438 % 1,626 % 55 6,817 % 2,455 % 1,653 % 56 6,788 % 2,473 % 1,679 % 57 6,760 % 2,493 % 1,705 % 58 6,733 % 2,513 % 1,730 % 59 6,707 % 2,533 % 1,754 % 60 6,682 % 2,554 % 1,777 % 61 6,658 % 2,574 % 1,800 % 62 6,634 % 2,595 % 1,822 % 63 6,612 % 2,616 % 1,843 % 64 6,589 % 2,636 % 1,864 % 65 6,568 % 2,657 % 1,884 % 66 6,547 % 2,677 % 1,903 % 67 6,527 % 2,697 % 1,922 % 68 6,508 % 2,716 % 1,941 % 69 6,489 % 2,736 % 1,959 % 70 6,470 % 2,755 % 1,976 % 71 6,452 % 2,773 % 1,993 % 72 6,435 % 2,792 % 2,010 % 73 6,418 % 2,810 % 2,026 % 74 6,401 % 2,827 % 2,042 % 75 6,385 % 2,845 % 2,057 % 76 6,369 % 2,862 % 2,072 % 77 6,354 % 2,878 % 2,086 % 78 6,339 % 2,894 % 2,100 % 79 6,325 % 2,910 % 2,114 % 80 6,311 % 2,926 % 2,128 % 81 6,297 % 2,941 % 2,141 % 82 6,283 % 2,956 % 2,154 % 83 6,270 % 2,971 % 2,166 % 84 6,258 % 2,985 % 2,178 % 85 6,245 % 2,999 % 2,190 % 86 6,233 % 3,013 % 2,202 % 87 6,221 % 3,026 % 2,213 % 88 6,209 % 3,039 % 2,224 % 89 6,198 % 3,052 % 2,235 % 90 6,187 % 3,064 % 2,246 % 91 6,176 % 3,077 % 2,256 % 92 6,165 % 3,089 % 2,267 % 93 6,155 % 3,101 % 2,277 % 94 6,145 % 3,112 % 2,286 % 95 6,135 % 3,123 % 2,296 % 96 6,125 % 3,135 % 2,305 % 97 6,115 % 3,145 % 2,315 % 98 6,106 % 3,156 % 2,324 % 99 6,097 % 3,167 % 2,332 % 100 6,088 % 3,177 % 2,341 % 101 6,079 % 3,187 % 2,349 % 102 6,070 % 3,197 % 2,358 % 103 6,062 % 3,206 % 2,366 % 104 6,053 % 3,216 % 2,374 % 105 6,045 % 3,225 % 2,382 % 106 6,037 % 3,234 % 2,389 % 107 6,029 % 3,243 % 2,397 % 108 6,022 % 3,252 % 2,404 % 109 6,014 % 3,261 % 2,412 % 110 6,007 % 3,269 % 2,419 % 111 5,999 % 3,278 % 2,426 % 112 5,992 % 3,286 % 2,433 % 113 5,985 % 3,294 % 2,439 % 114 5,978 % 3,302 % 2,446 % 115 5,971 % 3,310 % 2,453 % 116 5,965 % 3,317 % 2,459 % 117 5,958 % 3,325 % 2,465 % 118 5,952 % 3,332 % 2,472 % 119 5,945 % 3,339 % 2,478 % 120 5,939 % 3,346 % 2,484 % 121 5,933 % 3,353 % 2,490 % 122 5,927 % 3,360 % 2,495 % 123 5,921 % 3,367 % 2,501 % 124 5,915 % 3,374 % 2,507 % 125 5,910 % 3,380 % 2,512 % 126 5,904 % 3,387 % 2,518 % 127 5,898 % 3,393 % 2,523 % 128 5,893 % 3,400 % 2,528 % 129 5,887 % 3,406 % 2,533 % 130 5,882 % 3,412 % 2,539 % 131 5,877 % 3,418 % 2,544 % 132 5,872 % 3,424 % 2,549 % 133 5,867 % 3,430 % 2,553 % 134 5,862 % 3,435 % 2,558 % 135 5,857 % 3,441 % 2,563 % 136 5,852 % 3,447 % 2,568 % 137 5,847 % 3,452 % 2,572 % 138 5,843 % 3,457 % 2,577 % 139 5,838 % 3,463 % 2,581 % 140 5,833 % 3,468 % 2,586 % 141 5,829 % 3,473 % 2,590 % 142 5,824 % 3,478 % 2,594 % 143 5,820 % 3,483 % 2,599 % 144 5,816 % 3,488 % 2,603 % 145 5,811 % 3,493 % 2,607 % 146 5,807 % 3,498 % 2,611 % 147 5,803 % 3,503 % 2,615 % 148 5,799 % 3,507 % 2,619 % 149 5,795 % 3,512 % 2,623 % 150 5,791 % 3,517 % 2,627 % ANNEX II FUNDAMENTAL SPREADS FOR THE CALCULATION OF THE MATCHING ADJUSTMENT The fundamental spreads set out in this Annex are expressed in basis points and do not include any increase in accordance with Article 77c(1)(c) of Directive 2009/138/EC. 1. EXPOSURES TO CENTRAL GOVERNMENTS AND CENTRAL BANKS The fundamental spreads apply to exposures denominated in all currencies. The fundamental spreads for durations from 11 to 30 years are equal to the fundamental spreads for duration 10 years. Duration (in years) Austria Belgium Bulgaria Croatia Czech Republic Cyprus Denmark 1 0 0 33 5 0 27 1 2 0 0 41 5 1 44 1 3 0 1 47 5 3 50 0 4 0 3 50 5 4 51 0 5 1 4 54 5 6 54 0 6 1 5 57 5 8 56 0 7 2 6 60 5 10 57 0 8 3 7 62 5 12 56 0 9 4 8 64 5 13 53 0 10 4 9 66 5 14 52 0 Duration (in years) Estonia Finland France Germany Greece Hungary Ireland 1 0 0 0 0 421 4 18 2 0 0 0 0 257 4 25 3 1 0 0 0 227 4 27 4 3 0 0 0 197 4 28 5 4 0 0 0 179 4 29 6 5 0 0 0 176 4 31 7 6 0 0 0 173 4 31 8 7 0 2 0 177 2 32 9 8 1 3 0 179 1 33 10 9 1 3 0 181 4 33 Duration (in years) Italy Latvia Lithuania Luxembourg Malta Netherlands Poland 1 6 5 6 0 18 0 4 2 14 12 12 0 25 0 4 3 18 16 16 0 27 0 4 4 20 17 18 0 28 0 4 5 22 19 20 0 29 0 4 6 23 21 21 0 31 0 4 7 25 22 23 0 31 0 4 8 26 24 24 1 32 0 4 9 28 24 25 3 33 0 4 10 29 25 26 3 33 1 4 Duration (in years) Portugal Romania Slovakia Slovenia Spain Sweden United Kingdom 1 27 10 13 20 6 0 0 2 44 18 17 23 12 0 0 3 50 21 20 28 16 0 0 4 51 22 21 33 18 0 0 5 54 23 22 36 20 0 0 6 56 25 24 40 21 0 0 7 57 26 25 41 23 0 0 8 56 28 27 42 24 0 0 9 53 30 27 43 25 0 0 10 52 27 27 43 26 0 0 Duration (in years) Liechtenstein Norway Switzerland Australia Brazil Canada Chile 1 0 0 0 0 12 0 17 2 0 0 0 0 12 0 19 3 0 0 0 0 12 0 18 4 0 0 0 0 12 0 17 5 0 0 0 0 12 0 16 6 0 0 0 0 12 0 15 7 0 0 0 0 12 0 14 8 0 0 0 0 12 0 15 9 0 0 0 0 12 0 16 10 0 0 0 0 12 0 13 Duration (in years) China Colombia Hong Kong India Japan Malaysia Mexico 1 0 11 0 9 0 0 9 2 0 19 0 9 0 0 9 3 1 30 0 9 0 0 10 4 2 38 0 9 0 0 10 5 2 40 0 9 0 0 10 6 3 44 0 9 0 0 10 7 3 46 0 9 0 0 10 8 7 44 0 9 0 0 10 9 5 41 0 9 1 0 10 10 5 43 0 9 1 0 10 Duration (in years) New Zealand Russia Singapore South Africa South Korea Thailand Taiwan 1 0 0 0 4 10 0 4 2 0 0 0 7 12 0 4 3 0 0 0 7 12 0 4 4 0 0 0 6 14 0 4 5 0 2 0 5 15 0 4 6 0 6 0 5 15 0 4 7 0 8 0 7 16 0 4 8 0 13 0 8 16 0 4 9 0 19 0 8 16 0 4 10 0 19 0 9 16 0 4 Duration (in years) United States 1 0 2 0 3 0 4 0 5 0 6 0 7 0 8 0 9 0 10 0 2. EXPOSURES TO FINANCIAL INSTITUTIONS 2.1 EURO Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 21 47 126 240 578 1 210 2 6 21 47 126 240 578 992 3 7 23 48 118 236 575 821 4 8 26 51 120 235 573 687 5 10 28 56 123 235 573 582 6 11 31 59 127 235 573 573 7 12 33 61 130 235 573 573 8 12 34 61 128 235 573 573 9 12 35 60 127 235 573 573 10 13 36 61 127 235 573 573 11 13 37 61 127 235 573 573 12 14 38 61 127 235 573 573 13 14 38 61 127 235 573 573 14 14 39 61 127 235 573 573 15 14 39 61 127 235 573 573 16 14 39 61 127 235 573 573 17 14 39 61 127 235 573 573 18 14 39 61 127 235 573 573 19 14 39 61 127 235 573 573 20 14 39 61 127 235 573 573 21 15 39 61 127 235 573 573 22 15 39 61 127 235 573 573 23 16 39 61 127 235 573 573 24 17 39 61 127 235 573 573 25 17 39 61 127 235 573 573 26 18 39 61 127 235 573 573 27 19 39 61 127 235 573 573 28 20 39 61 127 235 573 573 29 20 39 61 127 235 573 573 30 20 39 61 127 235 573 573 2.2 Czech koruna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 10 25 51 130 244 583 1 236 2 13 28 54 132 246 585 1 015 3 14 30 55 125 243 582 840 4 15 33 58 127 242 581 703 5 16 35 63 129 241 580 595 6 17 37 65 133 241 580 580 7 18 39 67 135 240 579 579 8 17 39 66 133 240 579 579 9 17 39 65 132 239 578 578 10 17 40 65 131 239 578 578 11 17 41 65 130 238 577 577 12 17 41 64 130 238 577 577 13 17 41 63 129 237 576 576 14 17 41 63 129 237 576 576 15 16 40 63 128 236 575 575 16 15 40 62 128 236 575 575 17 15 40 62 128 236 574 574 18 15 39 62 127 235 574 574 19 15 39 62 127 235 574 574 20 16 40 62 128 236 575 575 21 16 40 62 128 236 575 575 22 16 40 63 128 236 575 575 23 17 41 63 129 237 575 575 24 17 41 63 129 237 575 575 25 17 41 63 129 237 575 575 26 18 41 63 129 237 576 576 27 19 41 63 129 237 576 576 28 20 41 63 129 237 576 576 29 20 41 63 129 237 575 575 30 21 41 63 129 237 575 575 2.3 Danish krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 21 47 125 239 578 1 210 2 6 21 47 125 239 578 992 3 7 23 48 118 236 574 821 4 8 26 50 120 235 573 687 5 10 28 56 122 234 573 582 6 11 31 59 127 234 573 573 7 12 33 61 129 234 573 573 8 12 34 60 128 234 573 573 9 12 35 60 127 234 573 573 10 13 36 60 126 234 573 573 11 13 37 61 126 234 573 573 12 14 38 61 126 234 573 573 13 14 38 61 126 234 573 573 14 14 39 61 126 234 573 573 15 14 39 61 126 234 573 573 16 14 39 61 126 234 573 573 17 14 39 61 126 234 573 573 18 14 39 61 126 234 573 573 19 14 39 61 126 234 573 573 20 14 39 61 126 234 573 573 21 15 39 61 126 234 573 573 22 15 39 61 126 234 573 573 23 16 39 61 126 234 573 573 24 17 39 61 126 234 573 573 25 17 39 61 126 235 573 573 26 18 39 61 126 235 573 573 27 19 39 61 126 235 573 573 28 20 39 61 126 235 573 573 29 20 39 61 126 235 573 573 30 20 39 61 126 235 573 573 2.4 Forint Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 85 100 126 205 319 658 1 217 2 80 95 121 200 314 653 1 000 3 84 100 125 195 313 652 829 4 83 100 125 194 309 648 695 5 81 100 128 194 306 645 645 6 80 100 129 197 304 643 643 7 79 100 128 197 302 641 641 8 78 100 126 194 300 639 639 9 77 99 125 191 299 638 638 10 73 96 121 187 295 634 634 11 71 95 118 184 292 631 631 12 70 94 117 183 291 629 629 13 69 94 116 182 290 629 629 14 69 93 115 181 289 628 628 15 69 93 115 181 289 628 628 16 68 92 114 180 288 627 627 17 67 92 114 180 288 626 626 18 67 91 113 179 287 626 626 19 66 90 112 178 286 625 625 20 65 89 112 177 285 624 624 21 64 89 111 177 285 623 623 22 64 88 110 176 284 623 623 23 63 87 109 175 283 622 622 24 62 86 108 174 282 621 621 25 61 85 107 173 281 620 620 26 59 84 106 172 280 618 618 27 58 83 105 171 279 617 617 28 57 82 104 170 278 616 616 29 56 81 103 168 276 615 615 30 55 80 102 167 275 614 614 2.5 Krona Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 9 25 51 129 243 582 1 208 2 11 26 52 131 245 584 992 3 14 30 54 125 243 581 822 4 15 33 58 127 242 581 688 5 17 36 63 130 242 581 583 6 18 38 67 134 242 581 581 7 19 40 68 137 242 580 580 8 19 40 67 134 241 580 580 9 18 41 66 133 241 579 579 10 18 41 66 132 240 579 579 11 18 42 66 132 240 578 578 12 19 43 65 131 239 578 578 13 19 43 65 131 239 578 578 14 18 43 65 131 239 577 577 15 18 42 64 130 238 577 577 16 18 42 64 130 238 577 577 17 17 42 64 130 238 576 576 18 17 42 64 130 238 576 576 19 17 42 64 130 238 576 576 20 18 42 64 130 238 577 577 21 18 42 65 130 238 577 577 22 18 43 65 131 239 577 577 23 18 43 65 131 239 578 578 24 19 43 65 131 239 578 578 25 19 43 65 131 239 578 578 26 19 43 65 131 239 578 578 27 19 43 65 131 239 578 578 28 20 43 65 131 239 578 578 29 20 43 65 131 239 578 578 30 21 43 65 131 239 577 577 2.6 Kuna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 52 67 93 172 286 625 1 221 2 56 71 97 176 290 628 1 003 3 61 78 102 172 290 629 831 4 65 82 107 176 291 630 697 5 67 86 113 180 292 631 631 6 68 88 116 184 292 631 631 7 69 90 117 186 291 630 630 8 67 89 116 183 290 629 629 9 66 88 114 181 288 627 627 10 65 88 113 179 287 626 626 11 64 88 111 177 285 624 624 12 63 87 110 176 284 622 622 13 62 86 108 174 282 621 621 14 60 85 107 173 281 619 619 15 59 83 105 171 279 618 618 16 58 82 104 170 278 617 617 17 57 81 103 169 277 616 616 18 56 80 103 168 276 615 615 19 55 80 102 168 276 615 615 20 55 79 101 167 275 614 614 21 54 78 101 166 274 613 613 22 53 78 100 166 274 612 612 23 53 77 99 165 273 612 612 24 52 76 98 164 272 611 611 25 51 75 97 163 271 610 610 26 50 74 96 162 270 609 609 27 49 73 95 161 269 608 608 28 48 73 95 160 268 607 607 29 47 72 94 160 268 606 606 30 47 71 93 159 267 606 606 2.7 Lev Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 20 46 125 239 578 1 209 2 5 20 46 125 239 578 991 3 6 22 47 117 235 574 821 4 7 25 50 119 234 573 687 5 9 28 55 122 234 573 582 6 10 30 58 126 234 573 573 7 11 32 60 129 234 573 573 8 11 33 60 127 234 573 573 9 11 34 60 126 234 573 573 10 12 35 60 126 234 573 573 11 13 36 60 126 234 573 573 12 13 37 60 126 234 573 573 13 13 38 60 126 234 573 573 14 14 38 60 126 234 573 573 15 14 38 60 126 234 573 573 16 13 38 60 126 234 573 573 17 13 38 60 126 234 573 573 18 13 38 60 126 234 573 573 19 14 38 60 126 234 573 573 20 14 38 60 126 234 573 573 21 15 38 60 126 234 573 573 22 15 38 60 126 234 573 573 23 16 38 60 126 234 573 573 24 17 38 60 126 234 573 573 25 17 38 60 126 234 573 573 26 18 38 60 126 234 573 573 27 19 38 60 126 234 573 573 28 20 38 60 126 234 573 573 29 20 38 60 126 234 573 573 30 20 38 60 126 234 573 573 2.8 Pound sterling Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 7 25 57 158 258 596 1 228 2 7 25 57 158 258 596 1 007 3 8 27 57 142 254 592 833 4 10 29 58 130 252 591 697 5 11 31 59 118 251 589 589 6 14 35 62 109 250 588 588 7 15 37 63 101 248 587 587 8 16 38 61 94 247 586 586 9 19 45 65 88 246 585 585 10 18 45 62 84 245 584 584 11 17 44 60 83 245 583 583 12 17 43 61 84 244 583 583 13 17 44 61 84 243 582 582 14 17 44 61 84 242 581 581 15 17 44 61 84 241 580 580 16 17 44 61 84 240 579 579 17 17 44 61 84 239 578 578 18 17 44 61 84 238 577 577 19 17 44 61 84 238 577 577 20 17 44 61 84 239 578 578 21 17 44 61 84 239 578 578 22 17 44 61 84 239 578 578 23 17 44 61 84 239 577 577 24 17 44 61 84 238 577 577 25 17 44 61 84 238 576 576 26 18 44 61 84 237 576 576 27 19 44 61 84 237 575 575 28 20 44 61 84 236 575 575 29 20 44 61 84 236 575 575 30 20 44 61 84 236 574 574 2.9 Romanian leu Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 87 102 128 207 321 660 1 264 2 85 100 126 205 319 657 1 042 3 84 100 124 195 313 651 865 4 82 100 125 194 309 648 725 5 81 100 127 194 306 645 645 6 80 100 128 196 304 642 642 7 78 99 127 196 301 639 639 8 76 97 124 191 298 637 637 9 73 96 121 188 296 634 634 10 72 95 120 186 294 633 633 11 71 95 118 184 292 631 631 12 70 94 117 182 290 629 629 13 68 93 115 181 289 628 628 14 67 91 113 179 287 626 626 15 66 90 112 178 286 625 625 16 64 89 111 177 285 623 623 17 63 88 110 175 283 622 622 18 62 87 109 174 282 621 621 19 61 86 108 174 282 620 620 20 60 85 107 173 281 620 620 21 60 84 106 172 280 619 619 22 59 83 105 171 279 618 618 23 58 82 104 170 278 617 617 24 57 81 103 169 277 616 616 25 56 80 102 168 276 615 615 26 55 79 101 167 275 614 614 27 54 78 100 166 274 613 613 28 53 77 99 165 273 612 612 29 52 76 98 164 272 611 611 30 51 75 97 163 271 610 610 2.10 Zloty Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 60 75 101 180 294 633 1 244 2 59 74 100 179 293 632 1 022 3 59 75 100 170 288 626 847 4 59 76 101 170 285 624 710 5 58 77 104 171 283 622 622 6 57 77 106 174 281 620 620 7 57 78 106 174 279 618 618 8 55 77 104 171 278 616 616 9 54 76 102 168 276 615 615 10 53 76 101 167 275 613 613 11 52 76 100 166 274 612 612 12 52 76 99 165 273 612 612 13 52 76 98 164 272 611 611 14 51 75 97 163 271 610 610 15 50 75 97 163 271 609 609 16 49 74 96 162 270 608 608 17 49 73 95 161 269 608 608 18 48 72 94 160 268 607 607 19 47 72 94 160 268 606 606 20 47 72 94 159 268 606 606 21 47 71 93 159 267 606 606 22 47 71 93 159 267 606 606 23 46 70 92 158 266 605 605 24 45 70 92 158 266 604 604 25 45 69 91 157 265 604 604 26 44 68 90 156 264 603 603 27 43 68 90 156 264 602 602 28 43 67 89 155 263 602 602 29 42 66 88 154 262 601 601 30 41 66 88 154 262 600 600 2.11 Norwegian krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 31 46 72 150 264 603 1 232 2 31 46 72 151 265 604 1 012 3 31 48 72 142 260 599 838 4 32 49 74 143 258 597 701 5 32 51 78 145 257 596 596 6 33 53 81 149 256 595 595 7 33 54 82 150 255 594 594 8 32 54 81 148 255 593 593 9 32 54 80 146 254 593 593 10 31 54 79 145 253 592 592 11 31 55 79 144 252 591 591 12 31 55 78 144 252 590 590 13 30 55 77 143 251 590 590 14 30 54 76 142 250 589 589 15 29 53 75 141 249 588 588 16 28 52 75 140 248 587 587 17 28 52 74 140 248 587 587 18 27 51 74 139 247 586 586 19 27 51 73 139 247 586 586 20 27 51 73 139 247 586 586 21 27 51 73 139 247 586 586 22 27 51 73 139 247 586 586 23 27 51 73 139 247 586 586 24 27 51 73 139 247 586 586 25 26 51 73 139 247 585 585 26 26 51 73 138 246 585 585 27 26 50 72 138 246 585 585 28 26 50 72 138 246 585 585 29 25 50 72 138 246 584 584 30 25 50 72 137 245 584 584 2.12 Swiss franc Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 3 26 105 219 558 1 203 2 1 5 27 106 220 559 987 3 2 5 29 99 217 555 816 4 2 6 31 100 216 554 683 5 3 9 37 103 215 554 578 6 4 12 40 108 215 554 554 7 5 14 42 110 215 554 554 8 5 15 41 109 215 554 554 9 7 15 41 108 215 554 554 10 7 17 41 107 215 554 554 11 8 19 43 108 216 555 555 12 8 18 41 107 215 554 554 13 10 20 42 108 216 555 555 14 10 20 42 108 216 555 555 15 11 19 41 107 215 553 553 16 11 18 40 106 214 552 552 17 12 18 40 105 213 552 552 18 13 18 40 106 214 552 552 19 14 19 40 106 214 553 553 20 14 19 41 107 215 553 553 21 15 20 41 107 215 554 554 22 15 21 41 107 215 554 554 23 16 22 41 107 215 554 554 24 17 22 42 107 215 554 554 25 17 23 43 107 215 554 554 26 18 24 45 107 215 554 554 27 18 25 46 107 215 554 554 28 19 25 47 107 215 554 554 29 20 26 48 107 215 554 554 30 20 28 49 107 215 554 554 2.13 Australian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 47 62 88 167 281 620 1 252 2 47 62 88 167 281 620 1 027 3 48 64 89 159 277 615 850 4 48 66 91 160 275 614 711 5 49 67 95 161 274 612 612 6 49 69 97 165 272 611 611 7 49 70 98 166 271 610 610 8 48 69 96 163 270 609 609 9 47 69 95 161 269 608 608 10 46 70 94 160 268 607 607 11 46 70 93 159 267 606 606 12 46 70 93 159 267 605 605 13 45 70 92 158 266 605 605 14 45 69 91 157 265 604 604 15 44 69 91 156 264 603 603 16 43 68 90 155 264 602 602 17 43 67 89 155 263 602 602 18 42 66 88 154 262 601 601 19 42 66 88 154 262 601 601 20 41 66 88 154 262 601 601 21 41 66 88 154 262 600 600 22 41 65 87 153 261 600 600 23 40 65 87 153 261 600 600 24 40 64 86 152 260 599 599 25 39 64 86 152 260 598 598 26 39 63 85 151 259 598 598 27 38 63 85 150 258 597 597 28 38 62 84 150 258 597 597 29 37 61 83 149 257 596 596 30 36 61 83 149 257 595 595 2.14 Baht Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 15 30 56 135 249 588 1 239 2 19 34 60 139 253 592 1 017 3 23 40 64 134 252 591 842 4 27 45 70 139 254 592 705 5 30 49 76 143 255 594 597 6 29 49 77 145 253 592 592 7 34 55 83 152 257 596 596 8 33 55 81 149 255 594 594 9 34 56 82 148 256 595 595 10 36 59 84 150 258 596 596 11 38 61 85 151 259 598 598 12 39 63 86 152 260 598 598 13 40 64 86 152 260 599 599 14 40 65 87 152 260 599 599 15 40 65 87 153 261 599 599 16 40 64 86 152 260 599 599 17 40 64 86 152 260 599 599 18 39 63 85 151 259 598 598 19 38 63 85 151 259 598 598 20 38 63 85 151 259 598 598 21 38 63 85 151 259 597 597 22 38 63 85 150 258 597 597 23 38 62 84 150 258 597 597 24 37 62 84 150 258 597 597 25 37 61 83 149 257 596 596 26 37 61 83 149 257 596 596 27 36 60 82 148 256 595 595 28 36 60 82 148 256 595 595 29 35 59 81 147 255 594 594 30 35 59 81 147 255 594 594 2.15 Canadian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 14 29 55 133 247 586 1 248 2 15 30 56 135 249 587 1 025 3 17 33 58 128 246 585 848 4 19 36 61 130 245 584 709 5 20 39 66 133 245 584 600 6 22 42 70 138 245 584 584 7 23 44 72 140 245 584 584 8 23 45 71 139 245 584 584 9 23 46 71 138 246 584 584 10 24 47 72 138 246 585 585 11 25 48 72 138 246 585 585 12 25 49 72 138 246 585 585 13 26 50 72 138 246 585 585 14 26 51 73 138 246 585 585 15 26 51 73 139 247 585 585 16 26 50 72 138 246 585 585 17 26 50 72 138 246 585 585 18 26 50 72 138 246 585 585 19 26 50 72 138 246 585 585 20 26 50 73 138 246 585 585 21 26 51 73 138 246 585 585 22 26 50 72 138 246 585 585 23 26 50 72 138 246 585 585 24 25 50 72 138 246 584 584 25 25 49 71 137 245 584 584 26 25 49 71 137 245 584 584 27 24 49 71 137 245 583 583 28 24 48 70 136 244 583 583 29 24 48 70 136 244 583 583 30 23 48 70 136 244 582 582 2.16 Chilean peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 50 65 91 170 284 622 1 263 2 53 68 94 172 286 625 1 038 3 57 73 97 168 286 624 862 4 59 76 101 170 286 624 722 5 61 80 107 174 286 625 625 6 62 82 111 179 286 625 625 7 63 84 112 181 286 625 625 8 63 85 111 179 285 624 624 9 63 85 111 177 285 624 624 10 63 86 111 177 285 624 624 11 63 87 111 177 285 623 623 12 63 87 110 176 284 623 623 13 63 87 109 175 283 622 622 14 62 86 108 174 282 621 621 15 61 85 107 173 281 620 620 16 60 84 106 172 280 619 619 17 59 84 106 172 280 618 618 18 59 83 105 171 279 618 618 19 58 82 104 170 278 617 617 20 57 81 104 169 277 616 616 21 56 81 103 169 277 615 615 22 56 80 102 168 276 615 615 23 55 79 101 167 275 614 614 24 54 78 100 166 274 613 613 25 53 77 99 165 273 612 612 26 52 76 98 164 272 611 611 27 51 75 97 163 271 610 610 28 50 75 97 162 270 609 609 29 49 74 96 161 270 608 608 30 48 73 95 161 269 607 607 2.17 Colombian peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 81 96 122 201 315 654 1 301 2 85 100 126 205 319 658 1 071 3 86 103 127 197 315 654 889 4 87 104 129 198 313 652 746 5 90 109 136 203 315 654 654 6 92 112 140 208 316 654 654 7 93 114 142 211 316 654 654 8 94 116 143 210 317 655 655 9 95 117 143 210 317 656 656 10 95 119 143 209 317 656 656 11 95 119 143 209 317 655 655 12 95 119 142 208 316 654 654 13 94 118 141 206 314 653 653 14 93 117 139 205 313 652 652 15 91 116 138 203 311 650 650 16 90 114 136 202 310 649 649 17 88 113 135 201 309 647 647 18 87 111 133 199 307 646 646 19 86 110 132 198 306 645 645 20 84 109 131 197 305 643 643 21 83 107 129 195 303 642 642 22 81 106 128 194 302 640 640 23 80 104 126 192 300 639 639 24 78 103 125 191 299 637 637 25 77 101 123 189 297 636 636 26 75 99 122 187 295 634 634 27 74 98 120 186 294 633 633 28 72 96 118 184 292 631 631 29 71 95 117 183 291 630 630 30 69 94 116 181 289 628 628 2.18 Hong Kong dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 7 22 48 126 240 579 1 245 2 10 25 51 130 244 583 1 023 3 14 30 55 125 243 581 847 4 17 34 59 128 243 582 708 5 20 38 66 132 245 583 599 6 21 41 70 138 245 584 584 7 23 44 72 141 246 584 584 8 23 45 72 139 246 584 584 9 23 46 72 138 246 585 585 10 24 47 72 138 246 585 585 11 25 48 72 138 246 585 585 12 25 49 72 137 246 584 584 13 25 49 71 137 245 584 584 14 24 48 70 136 244 583 583 15 23 48 70 136 244 582 582 16 22 47 69 135 243 581 581 17 22 46 68 134 242 581 581 18 21 46 68 134 242 581 581 19 21 46 68 134 242 580 580 20 21 46 68 134 242 581 581 21 22 46 68 134 242 581 581 22 22 46 68 134 242 581 581 23 22 46 68 134 242 581 581 24 22 46 68 134 242 581 581 25 21 46 68 134 242 580 580 26 21 46 68 134 242 580 580 27 21 45 67 133 241 580 580 28 21 45 67 133 241 580 580 29 21 45 67 133 241 580 580 30 21 45 67 133 241 580 580 2.19 Indian rupee Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 92 107 133 212 326 665 1 342 2 93 108 134 213 327 665 1 102 3 94 110 134 205 323 661 913 4 95 112 137 206 321 660 764 5 96 114 142 208 320 659 659 6 96 116 144 212 320 658 658 7 97 118 146 214 319 658 658 8 96 118 145 212 319 658 658 9 96 118 144 210 318 657 657 10 95 118 142 208 316 655 655 11 93 117 141 207 315 653 653 12 92 116 139 205 313 651 651 13 90 115 137 203 311 649 649 14 89 113 135 201 309 648 648 15 87 111 133 199 307 646 646 16 85 109 131 197 305 644 644 17 83 107 129 195 303 642 642 18 81 106 128 194 302 640 640 19 80 104 126 192 300 639 639 20 79 103 125 191 299 638 638 21 78 102 124 190 298 637 637 22 77 101 123 189 297 636 636 23 76 100 122 188 296 635 635 24 75 99 121 187 295 634 634 25 73 98 120 186 294 633 633 26 72 97 119 185 293 631 631 27 71 96 118 183 292 630 630 28 70 95 117 182 290 629 629 29 69 94 116 181 289 628 628 30 68 93 115 180 288 627 627 2.20 Mexican peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 348 363 389 468 582 921 1 373 2 78 93 119 197 311 650 1 125 3 82 98 122 193 311 649 928 4 85 103 128 197 312 651 776 5 88 107 134 201 313 652 656 6 90 110 138 206 314 653 653 7 92 113 141 209 314 653 653 8 92 114 141 208 315 654 654 9 93 115 141 208 315 654 654 10 93 116 141 207 315 654 654 11 94 117 141 207 315 654 654 12 94 118 141 207 315 654 654 13 95 119 141 207 315 654 654 14 96 120 142 208 316 655 655 15 96 121 143 209 317 655 655 16 97 122 144 210 318 656 656 17 98 123 145 211 319 657 657 18 99 124 146 212 320 658 658 19 100 125 147 213 321 659 659 20 101 125 147 213 321 660 660 21 101 126 148 213 321 660 660 22 101 125 147 213 321 660 660 23 100 125 147 213 321 660 660 24 100 124 146 212 320 659 659 25 99 123 145 211 319 658 658 26 98 122 144 210 318 657 657 27 97 121 143 209 317 656 656 28 95 120 142 207 315 654 654 29 94 118 140 206 314 653 653 30 93 117 139 205 313 652 652 2.21 New Taiwan dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 10 36 115 229 568 1 223 2 1 10 36 115 229 568 1 002 3 2 12 37 107 225 563 829 4 2 14 39 108 223 562 693 5 3 16 43 110 222 561 586 6 4 17 46 114 221 560 560 7 5 19 47 116 221 559 559 8 5 19 46 113 220 559 559 9 7 19 45 111 219 558 558 10 7 20 44 110 218 557 557 11 8 21 44 110 218 557 557 12 8 21 44 110 218 557 557 13 10 22 44 110 218 557 557 14 10 22 44 110 218 557 557 15 11 23 45 111 219 557 557 16 11 23 45 110 219 557 557 17 12 23 45 111 219 558 558 18 13 23 45 111 219 558 558 19 14 24 46 112 220 559 559 20 14 25 47 113 221 560 560 21 15 26 48 114 222 560 560 22 16 26 49 114 222 561 561 23 17 27 49 115 223 562 562 24 17 28 50 116 224 562 562 25 17 28 50 116 224 563 563 26 18 28 51 116 224 563 563 27 19 29 51 117 225 564 564 28 20 29 51 117 225 564 564 29 20 30 52 117 225 564 564 30 21 30 52 118 226 564 564 2.22 New Zealand dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 53 68 94 173 287 626 1 254 2 54 69 95 174 288 627 1 029 3 55 72 96 166 284 623 852 4 56 73 98 167 282 621 714 5 56 75 102 169 281 620 620 6 57 77 105 173 281 620 620 7 57 78 106 174 279 618 618 8 56 78 105 172 279 617 617 9 55 78 104 170 278 617 617 10 55 78 102 168 276 615 615 11 54 77 101 167 275 614 614 12 52 76 99 165 273 612 612 13 51 75 98 164 272 610 610 14 50 74 96 162 270 609 609 15 48 73 95 161 269 607 607 16 47 71 93 159 267 606 606 17 45 70 92 158 266 604 604 18 44 69 91 156 264 603 603 19 43 68 90 156 264 602 602 20 43 67 89 155 263 602 602 21 42 66 89 154 262 601 601 22 41 66 88 154 262 601 601 23 41 65 87 153 261 600 600 24 40 64 86 152 260 599 599 25 39 64 86 152 260 598 598 26 39 63 85 151 259 598 598 27 38 62 84 150 258 597 597 28 37 62 84 150 258 596 596 29 37 61 83 149 257 596 596 30 36 60 82 148 256 595 595 2.23 Rand Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 115 130 156 234 348 687 1 348 2 116 131 157 235 350 688 1 105 3 118 134 159 229 347 686 915 4 120 137 162 231 347 685 766 5 122 140 168 234 347 685 685 6 122 142 171 239 346 685 685 7 123 144 172 241 346 684 684 8 122 144 171 238 345 684 684 9 121 144 170 236 344 683 683 10 121 144 169 235 343 681 681 11 120 143 167 233 341 680 680 12 118 142 165 231 339 678 678 13 117 141 163 229 337 676 676 14 115 139 161 227 335 674 674 15 112 137 159 224 332 671 671 16 110 134 156 222 330 669 669 17 107 132 154 220 328 666 666 18 105 129 151 217 325 664 664 19 103 127 149 215 323 662 662 20 101 126 148 213 321 660 660 21 99 124 146 212 320 659 659 22 98 122 144 210 318 657 657 23 96 120 142 208 316 655 655 24 94 118 140 206 314 653 653 25 92 117 139 205 313 651 651 26 91 115 137 203 311 650 650 27 89 113 135 201 309 648 648 28 87 112 134 199 307 646 646 29 86 110 132 198 306 645 645 30 84 109 130 196 304 643 643 2.24 Real Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 174 189 215 294 408 746 1 348 2 183 198 224 303 417 755 1 117 3 188 204 229 299 417 755 933 4 190 207 232 301 417 755 785 5 191 210 237 304 416 755 755 6 191 211 239 307 414 753 753 7 190 211 239 308 413 752 752 8 189 210 237 304 411 750 750 9 187 210 235 302 410 748 748 10 186 210 234 300 408 747 747 11 185 209 232 298 406 745 745 12 183 207 230 296 404 742 742 13 180 204 227 293 401 739 739 14 177 202 224 289 398 736 736 15 174 198 220 286 394 733 733 16 171 195 217 283 391 730 730 17 168 192 214 280 388 727 727 18 164 189 211 277 385 723 723 19 161 186 208 274 382 720 720 20 158 183 205 270 379 717 717 21 155 179 202 267 375 714 714 22 152 176 198 264 372 711 711 23 149 173 195 261 369 708 708 24 146 170 192 258 366 705 705 25 143 167 189 255 363 702 702 26 139 164 186 252 360 698 698 27 137 161 183 249 357 696 696 28 134 158 180 246 354 693 693 29 131 155 177 243 351 690 690 30 128 152 174 240 348 687 687 2.25 Renminbi-yuan Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 27 42 68 147 261 600 1 287 2 28 43 69 148 262 601 1 055 3 30 46 70 141 259 597 872 4 30 48 73 142 257 596 730 5 32 50 78 144 257 595 618 6 32 52 80 148 256 594 594 7 32 53 81 150 255 594 594 8 31 53 80 147 254 592 592 9 30 53 79 145 253 592 592 10 30 53 78 144 252 591 591 11 30 54 77 143 251 590 590 12 30 54 77 143 251 589 589 13 30 54 76 142 250 589 589 14 29 54 76 142 250 588 588 15 29 53 75 141 249 588 588 16 29 53 75 141 249 588 588 17 29 53 75 141 249 588 588 18 29 53 75 141 249 588 588 19 29 53 75 141 249 588 588 20 29 53 75 141 249 588 588 21 29 53 75 141 249 588 588 22 29 53 75 141 249 588 588 23 29 53 75 141 249 588 588 24 29 53 75 141 249 588 588 25 29 53 75 141 249 588 588 26 28 53 75 141 249 587 587 27 28 52 74 140 248 587 587 28 28 52 74 140 248 587 587 29 28 52 74 140 248 587 587 30 27 52 74 139 247 586 586 2.26 Ringgit Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 23 38 64 143 257 596 1 283 2 25 40 66 145 259 598 1 052 3 28 44 69 139 257 596 870 4 31 48 73 142 257 596 727 5 33 52 79 146 258 597 615 6 34 54 83 151 258 597 597 7 36 57 85 154 259 598 598 8 36 58 85 152 259 598 598 9 37 59 85 151 259 598 598 10 38 61 85 151 259 598 598 11 39 62 86 152 260 599 599 12 39 63 86 152 260 599 599 13 39 64 86 152 260 599 599 14 40 64 86 152 260 598 598 15 39 64 86 152 260 598 598 16 39 63 85 151 259 598 598 17 39 63 85 151 259 598 598 18 39 63 85 151 259 598 598 19 39 63 85 151 259 598 598 20 39 63 86 151 259 598 598 21 39 64 86 152 260 598 598 22 39 64 86 152 260 598 598 23 39 63 85 151 259 598 598 24 39 63 85 151 259 598 598 25 38 63 85 151 259 597 597 26 38 62 84 150 258 597 597 27 38 62 84 150 258 597 597 28 37 61 83 149 257 596 596 29 37 61 83 149 257 596 596 30 36 60 82 148 256 595 595 2.27 Russian rouble Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 124 139 165 244 358 697 1 362 2 123 138 164 243 357 696 1 114 3 123 139 164 234 352 691 921 4 123 141 166 235 350 689 769 5 124 143 170 237 349 688 688 6 124 143 172 240 347 686 686 7 124 145 173 241 346 685 685 8 123 145 171 239 345 684 684 9 122 144 170 236 344 683 683 10 122 145 170 236 344 682 682 11 122 145 169 235 343 682 682 12 121 145 168 234 342 680 680 13 120 144 167 232 340 679 679 14 119 143 165 231 339 678 678 15 117 141 163 229 337 676 676 16 115 139 161 227 335 674 674 17 112 136 158 224 332 671 671 18 109 134 156 222 330 669 669 19 107 132 154 220 328 666 666 20 105 129 152 217 325 664 664 21 103 127 149 215 323 662 662 22 101 125 147 213 321 660 660 23 98 123 145 211 319 658 658 24 96 121 143 209 317 655 655 25 94 118 140 206 314 653 653 26 92 116 138 204 312 651 651 27 90 114 136 202 310 649 649 28 88 112 134 200 308 647 647 29 86 110 132 198 306 645 645 30 84 108 130 196 304 643 643 2.28 Singapore dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 9 35 114 228 567 1 241 2 1 11 37 116 230 569 1 019 3 2 15 40 110 228 566 843 4 2 19 44 113 228 567 705 5 4 23 50 117 229 568 597 6 5 25 54 122 229 568 568 7 7 28 56 125 230 568 568 8 7 29 56 123 230 568 568 9 7 30 55 122 230 568 568 10 8 31 55 121 230 568 568 11 8 32 55 121 229 568 568 12 8 32 55 121 229 568 568 13 10 33 55 121 229 568 568 14 10 33 55 121 229 567 567 15 11 33 55 120 228 567 567 16 11 32 54 120 228 567 567 17 13 32 54 120 228 567 567 18 13 32 54 120 228 567 567 19 14 32 54 120 228 567 567 20 14 33 55 121 229 568 568 21 15 34 56 121 229 568 568 22 16 34 56 122 230 569 569 23 17 34 56 122 230 569 569 24 17 35 57 122 231 569 569 25 18 35 57 123 231 570 570 26 18 35 57 123 231 570 570 27 19 35 57 123 231 570 570 28 20 35 57 123 231 570 570 29 20 35 57 123 231 570 570 30 21 36 58 123 231 570 570 2.29 South Korean won Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 35 50 76 155 269 607 1 250 2 35 50 76 155 269 608 1 026 3 35 52 76 146 265 603 849 4 36 53 78 147 262 601 709 5 36 55 82 149 261 600 600 6 39 59 87 155 262 601 601 7 36 57 85 154 259 598 598 8 40 62 89 156 263 602 602 9 39 62 88 154 262 601 601 10 34 57 82 148 256 595 595 11 30 53 77 143 251 590 590 12 27 51 73 139 247 586 586 13 24 49 71 137 245 583 583 14 23 47 69 135 243 581 581 15 21 45 67 133 241 580 580 16 19 44 66 132 240 578 578 17 18 43 65 131 239 578 578 18 18 42 64 130 238 577 577 19 17 42 64 130 238 576 576 20 17 42 64 130 238 577 577 21 18 42 64 130 238 577 577 22 18 42 64 130 238 577 577 23 18 42 64 130 238 577 577 24 17 42 64 130 238 576 576 25 18 42 64 130 238 576 576 26 18 42 64 129 238 576 576 27 19 41 64 129 237 576 576 28 20 41 63 129 237 576 576 29 20 41 63 129 237 576 576 30 21 41 63 129 237 576 576 2.30 Turkish lira Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 187 203 229 307 421 760 1 498 2 185 200 226 305 419 758 1 221 3 182 198 223 293 411 750 1 006 4 179 197 222 291 406 745 836 5 176 195 222 289 401 740 740 6 173 193 222 290 397 736 736 7 170 191 219 288 393 732 732 8 166 188 215 282 389 727 727 9 162 185 210 277 385 723 723 10 159 182 207 273 381 720 720 11 156 179 203 269 377 716 716 12 152 176 199 265 373 712 712 13 149 173 195 261 369 708 708 14 145 170 192 257 365 704 704 15 142 166 188 254 362 701 701 16 138 163 185 251 359 697 697 17 135 160 182 248 356 694 694 18 132 157 179 245 353 691 691 19 130 154 176 242 350 689 689 20 127 151 173 239 347 686 686 21 124 149 171 237 345 684 684 22 122 146 168 234 342 681 681 23 119 144 166 232 340 678 678 24 117 141 163 229 337 676 676 25 114 139 161 227 335 674 674 26 112 136 158 224 332 671 671 27 110 134 156 222 330 669 669 28 108 132 154 220 328 667 667 29 106 130 152 218 326 665 665 30 104 128 150 216 324 663 663 2.31 US dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 9 26 52 110 246 585 1 252 2 9 26 52 110 246 585 1 027 3 10 29 53 104 244 583 850 4 12 34 57 101 245 583 711 5 17 40 62 104 246 584 601 6 18 44 66 100 246 585 585 7 19 46 65 93 247 586 586 8 17 44 64 92 247 586 586 9 17 45 66 95 247 586 586 10 19 48 69 99 247 586 586 11 21 50 71 103 247 586 586 12 23 53 72 103 248 586 586 13 24 55 72 104 248 586 586 14 24 55 72 104 248 586 586 15 24 55 72 104 248 586 586 16 24 55 72 104 247 586 586 17 24 55 72 104 247 586 586 18 24 55 72 104 247 586 586 19 24 55 72 104 248 586 586 20 24 55 72 104 248 587 587 21 24 55 72 104 248 587 587 22 24 55 72 104 248 587 587 23 24 55 72 104 249 587 587 24 24 55 72 104 249 587 587 25 24 55 72 104 249 587 587 26 24 55 72 104 249 587 587 27 24 55 72 104 248 587 587 28 24 55 72 104 248 587 587 29 24 55 72 104 248 587 587 30 24 55 72 104 248 587 587 2.32 Yen Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 3 13 92 206 545 1 216 2 1 5 12 91 205 543 996 3 2 5 11 82 200 538 823 4 2 6 13 82 197 536 687 5 3 7 18 84 197 535 581 6 4 8 21 89 196 535 535 7 5 9 22 91 196 535 535 8 5 9 22 89 196 535 535 9 7 11 22 88 196 535 535 10 7 11 22 88 196 535 535 11 8 12 23 88 196 535 535 12 8 13 25 89 197 535 535 13 10 14 26 89 197 536 536 14 10 14 29 89 197 536 536 15 11 16 30 90 198 536 536 16 11 16 31 90 198 537 537 17 12 17 33 90 198 537 537 18 13 18 34 91 199 537 537 19 14 19 35 91 199 538 538 20 14 19 37 92 200 539 539 21 15 20 38 93 201 539 539 22 15 21 39 93 201 540 540 23 16 22 40 93 202 540 540 24 17 22 42 94 202 541 541 25 17 23 43 94 202 541 541 26 18 24 45 94 202 541 541 27 18 25 46 94 202 541 541 28 19 25 47 94 202 541 541 29 20 26 48 94 202 541 541 30 20 28 49 95 203 541 541 3. OTHER EXPOSURES 3.1 Euro Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 1 15 22 45 167 306 3 076 2 1 15 22 45 167 343 2 293 3 1 15 24 50 161 356 1 732 4 1 16 27 53 159 355 1 339 5 2 18 31 55 159 345 1 061 6 3 21 33 59 159 332 860 7 4 24 35 61 159 316 711 8 4 25 36 63 159 300 597 9 5 26 38 66 159 283 508 10 5 26 39 69 159 266 437 11 5 27 40 69 159 252 380 12 6 27 40 70 159 252 332 13 6 27 40 70 159 252 293 14 6 27 40 70 159 252 259 15 6 27 42 70 159 252 252 16 7 27 44 70 159 252 252 17 7 27 47 70 159 252 252 18 8 27 49 70 159 252 252 19 9 27 52 70 159 252 252 20 9 27 54 70 159 252 252 21 9 27 57 70 159 252 252 22 10 27 59 70 159 252 252 23 10 27 62 70 159 252 252 24 11 27 64 70 159 252 252 25 11 27 67 72 159 252 252 26 11 27 70 75 159 252 252 27 12 27 72 77 159 252 252 28 12 27 75 78 159 252 252 29 13 27 78 81 159 252 252 30 13 27 80 83 159 252 252 3.2 Czech koruna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 20 26 49 171 312 3 145 2 7 22 28 51 173 350 2 349 3 7 22 31 57 168 363 1 774 4 7 23 34 61 166 362 1 370 5 8 25 37 62 165 353 1 085 6 9 27 39 65 165 339 879 7 10 30 41 66 164 322 725 8 10 30 41 68 164 305 609 9 10 30 43 71 163 288 518 10 10 31 44 73 163 270 445 11 9 31 44 73 162 256 387 12 9 30 43 73 162 255 338 13 8 29 42 72 161 254 298 14 8 29 42 72 161 254 263 15 7 28 42 71 160 253 253 16 7 28 45 71 160 253 253 17 8 28 47 71 160 253 253 18 8 27 50 70 159 252 252 19 9 27 52 70 159 252 252 20 9 28 55 71 160 253 253 21 10 28 58 71 160 253 253 22 10 28 61 71 160 253 253 23 10 29 63 72 161 254 254 24 11 29 66 72 161 254 254 25 11 29 68 73 161 254 254 26 11 29 71 75 161 254 254 27 12 29 73 77 161 254 254 28 12 29 76 80 161 254 254 29 14 29 79 82 161 254 254 30 14 29 81 84 161 254 254 3.3 Danish krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 1 15 21 45 167 306 3 076 2 1 15 21 45 167 343 2 293 3 1 15 24 49 161 356 1 732 4 1 16 27 53 158 354 1 338 5 2 18 30 55 158 345 1 060 6 3 21 33 58 158 332 860 7 4 24 35 61 158 316 711 8 4 24 36 63 158 300 597 9 5 25 38 66 158 283 508 10 5 26 39 68 158 266 437 11 5 27 40 69 158 252 380 12 6 27 40 69 158 252 332 13 6 27 40 69 158 252 293 14 6 27 40 69 158 252 259 15 6 27 42 69 158 252 252 16 7 27 44 69 158 252 252 17 7 27 47 69 158 252 252 18 8 27 49 69 158 252 252 19 9 27 52 69 158 252 252 20 9 27 54 69 158 252 252 21 9 27 57 69 158 252 252 22 10 27 59 69 158 252 252 23 10 27 62 69 158 252 252 24 11 27 64 70 158 252 252 25 11 27 67 72 158 252 252 26 11 27 70 75 158 252 252 27 12 27 72 77 158 252 252 28 12 27 75 78 158 252 252 29 13 27 78 81 158 252 252 30 13 27 80 83 158 252 252 3.4 Forint Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 80 94 101 124 246 341 3 095 2 75 89 96 119 241 346 2 313 3 77 93 101 127 238 359 1 748 4 75 91 101 128 233 358 1 354 5 73 90 102 127 230 350 1 074 6 72 91 103 128 228 337 872 7 72 91 102 128 226 321 722 8 70 90 102 129 224 317 607 9 69 90 102 131 223 316 517 10 66 87 100 129 219 312 445 11 63 84 97 127 216 309 387 12 61 83 96 126 215 308 339 13 61 82 95 125 214 307 307 14 60 81 94 124 213 306 306 15 60 81 94 124 213 306 306 16 59 80 93 123 212 305 305 17 58 80 93 123 212 305 305 18 58 79 92 122 211 304 304 19 57 78 91 121 210 303 303 20 56 77 91 120 209 302 302 21 55 77 90 120 209 302 302 22 55 76 89 119 208 301 301 23 54 75 88 118 207 300 300 24 53 74 87 117 206 299 299 25 52 73 86 116 205 298 298 26 50 72 85 115 204 297 297 27 49 71 84 114 203 296 296 28 48 70 83 112 201 295 295 29 47 69 82 111 200 293 293 30 46 67 83 110 199 292 292 3.5 Krona Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 4 19 25 48 170 305 3 071 2 6 21 27 50 172 343 2 292 3 7 22 31 56 168 356 1 733 4 8 24 34 61 166 355 1 340 5 9 26 38 63 166 346 1 063 6 10 28 40 66 166 333 862 7 11 31 42 68 166 317 713 8 11 31 43 70 165 301 599 9 11 32 44 72 165 284 510 10 11 32 45 74 164 267 439 11 11 32 45 74 164 257 381 12 10 31 44 74 163 256 334 13 10 31 44 74 163 256 295 14 9 31 44 74 163 256 261 15 9 30 43 73 162 255 255 16 9 30 45 73 162 255 255 17 8 30 47 73 162 255 255 18 8 30 50 73 162 255 255 19 9 30 52 73 162 255 255 20 9 30 55 73 162 255 255 21 10 30 58 73 162 255 255 22 10 31 61 74 163 256 256 23 10 31 63 74 163 256 256 24 11 31 66 74 163 256 256 25 11 31 68 74 163 256 256 26 12 31 71 75 163 256 256 27 12 31 73 77 163 256 256 28 12 31 76 80 163 256 256 29 13 31 79 82 163 256 256 30 14 31 82 84 163 256 256 3.6 Kuna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 47 61 68 91 213 308 3 105 2 51 65 71 95 217 346 2 320 3 55 70 78 104 215 360 1 755 4 57 73 84 110 215 359 1 358 5 59 76 88 113 216 351 1 078 6 60 78 90 116 216 338 876 7 61 80 91 117 215 323 725 8 60 80 91 119 214 307 610 9 59 79 92 120 212 305 519 10 57 79 92 121 211 304 447 11 56 77 90 120 209 302 388 12 54 76 89 119 208 301 339 13 53 74 87 117 206 299 299 14 51 73 86 116 205 298 298 15 50 71 84 114 203 296 296 16 49 70 83 113 202 295 295 17 48 69 82 112 201 294 294 18 47 69 82 111 200 294 294 19 47 68 81 111 200 293 293 20 46 67 80 110 199 292 292 21 45 66 80 109 198 291 291 22 44 66 79 109 198 291 291 23 44 65 78 108 197 290 290 24 43 64 77 107 196 289 289 25 42 63 76 106 195 288 288 26 41 62 75 105 194 287 287 27 40 61 74 104 193 286 286 28 39 61 77 103 192 286 286 29 38 60 79 103 192 285 285 30 38 59 82 102 191 284 284 3.7 Lev Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 14 21 44 166 305 3 074 2 0 14 21 44 166 343 2 291 3 1 14 23 49 160 355 1 731 4 1 16 26 53 158 354 1 338 5 2 18 30 54 158 345 1 060 6 2 20 32 58 158 332 859 7 4 23 34 60 158 316 710 8 4 24 35 62 158 299 597 9 4 25 37 66 158 282 508 10 4 25 39 68 158 266 437 11 5 26 39 68 158 251 380 12 6 26 39 69 158 251 332 13 6 26 39 69 158 251 293 14 6 26 39 69 158 251 259 15 6 26 42 69 158 251 251 16 7 26 44 69 158 251 251 17 7 26 47 69 158 251 251 18 8 26 49 69 158 251 251 19 9 26 52 69 158 251 251 20 9 26 54 69 158 251 251 21 9 26 57 69 158 251 251 22 10 26 59 69 158 251 251 23 10 26 62 69 158 251 251 24 11 26 64 70 158 251 251 25 11 26 67 72 158 251 251 26 11 26 69 75 158 251 251 27 12 26 72 76 158 251 251 28 12 26 75 78 158 251 251 29 13 26 78 81 158 251 251 30 13 26 80 83 158 251 251 3.8 Pound sterling Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 11 22 46 185 310 3 123 2 0 11 22 46 185 348 2 329 3 1 11 24 51 179 360 1 758 4 1 13 27 56 176 359 1 358 5 2 16 29 59 175 350 1 075 6 2 18 33 60 174 336 871 7 3 21 36 60 172 320 719 8 4 23 37 60 171 302 604 9 7 31 42 58 170 285 513 10 9 34 41 57 169 268 442 11 8 33 41 56 169 262 383 12 7 32 40 56 168 261 335 13 6 31 41 56 167 260 295 14 6 30 41 56 166 259 261 15 6 30 42 56 165 259 259 16 7 30 44 56 164 257 257 17 8 30 47 56 163 256 256 18 8 30 49 57 162 256 256 19 9 30 52 60 162 255 255 20 9 30 55 61 163 256 256 21 9 30 57 63 163 256 256 22 10 30 59 66 163 256 256 23 10 30 62 68 163 256 256 24 11 30 64 70 162 255 255 25 11 30 67 73 161 255 255 26 11 30 69 75 161 254 254 27 12 30 72 76 161 254 254 28 12 30 75 78 160 253 253 29 13 30 78 81 160 253 253 30 13 30 80 83 159 253 253 3.9 Romanian leu Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 82 96 103 126 248 343 3 220 2 80 94 100 124 246 360 2 416 3 77 92 101 126 238 374 1 830 4 74 91 101 128 233 374 1 416 5 72 90 102 126 230 365 1 123 6 72 90 102 127 227 351 910 7 70 90 101 127 225 334 752 8 68 88 100 127 222 316 631 9 66 87 99 128 220 313 537 10 64 86 99 128 218 311 462 11 63 84 97 127 216 309 401 12 61 83 96 125 214 307 351 13 60 81 94 124 213 306 309 14 58 79 92 122 211 304 304 15 57 78 91 121 210 303 303 16 55 77 90 120 209 302 302 17 54 76 89 118 207 301 301 18 53 75 88 117 206 300 300 19 52 74 87 117 206 299 299 20 52 73 86 116 205 298 298 21 51 72 85 115 204 297 297 22 50 71 84 114 203 296 296 23 49 70 83 113 202 295 295 24 48 69 82 112 201 294 294 25 47 68 81 111 200 293 293 26 46 67 80 110 199 292 292 27 45 66 79 109 198 291 291 28 44 65 78 108 197 290 290 29 43 64 81 107 196 289 289 30 42 63 84 106 195 288 288 3.10 Zloty Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 55 70 76 99 221 317 3 167 2 54 68 75 98 220 353 2 366 3 52 67 76 102 213 367 1 790 4 51 67 78 104 209 366 1 385 5 50 67 79 104 207 358 1 100 6 49 68 79 105 205 344 892 7 49 69 80 105 203 328 738 8 47 68 79 106 202 311 620 9 46 67 79 108 200 293 528 10 45 66 79 109 199 292 454 11 44 66 79 108 198 291 394 12 44 65 78 108 197 290 344 13 43 64 77 107 196 289 303 14 42 63 76 106 195 288 288 15 41 63 76 106 195 288 288 16 40 62 75 104 193 287 287 17 40 61 74 104 193 286 286 18 39 60 73 103 192 285 285 19 38 60 73 103 192 285 285 20 38 60 73 102 191 285 285 21 38 59 72 102 191 284 284 22 38 59 72 102 191 284 284 23 37 58 71 101 190 283 283 24 36 58 71 101 190 283 283 25 36 57 70 100 189 282 282 26 35 56 72 99 188 281 281 27 34 56 75 99 188 281 281 28 34 55 77 98 187 280 280 29 33 54 79 97 186 279 279 30 32 54 83 97 186 279 279 3.11 Norwegian krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 26 40 46 70 191 311 3 135 2 26 40 47 70 192 349 2 342 3 25 40 48 74 185 363 1 769 4 24 40 50 77 182 361 1 367 5 24 41 53 78 181 352 1 083 6 24 43 55 80 180 338 877 7 25 45 56 82 179 322 725 8 24 45 56 83 179 305 609 9 24 45 57 86 178 288 518 10 24 45 58 87 177 271 445 11 23 45 58 87 176 270 387 12 22 44 57 87 176 269 338 13 22 43 56 86 175 268 298 14 21 42 55 85 174 267 267 15 20 41 55 84 173 266 266 16 19 40 54 83 172 265 265 17 19 40 53 83 172 265 265 18 18 40 53 82 171 264 264 19 18 39 53 82 171 264 264 20 18 39 55 82 171 264 264 21 18 39 58 82 171 264 264 22 18 39 61 82 171 264 264 23 18 39 63 82 171 264 264 24 18 39 66 82 171 264 264 25 17 39 68 82 171 264 264 26 17 38 71 81 170 263 263 27 17 38 73 81 170 263 263 28 17 38 76 81 170 263 263 29 16 38 79 82 170 263 263 30 16 37 81 84 169 262 262 3.12 Swiss franc Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 0 3 24 146 304 3 058 2 0 1 6 25 147 341 2 280 3 1 1 9 30 142 354 1 721 4 1 3 12 34 139 352 1 330 5 2 4 15 36 139 343 1 053 6 2 4 18 39 139 330 853 7 3 6 20 41 139 314 705 8 4 6 23 44 139 297 592 9 4 8 26 47 139 280 504 10 4 8 28 49 139 264 434 11 4 9 31 51 140 247 377 12 6 10 33 50 139 232 329 13 6 11 36 51 140 233 290 14 6 12 39 51 140 233 257 15 6 13 41 50 139 232 232 16 7 13 44 51 138 231 231 17 7 14 46 54 137 231 231 18 8 16 48 57 138 231 231 19 9 16 51 58 138 231 231 20 9 17 54 61 139 232 232 21 9 18 56 63 139 232 232 22 10 19 59 65 139 232 232 23 10 20 62 67 139 232 232 24 11 20 64 69 139 232 232 25 11 22 67 71 139 232 232 26 11 22 69 73 139 232 232 27 12 23 72 75 141 232 232 28 12 24 74 78 141 232 232 29 13 25 76 80 142 232 232 30 13 25 79 81 144 232 232 3.13 Australian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 42 56 63 86 208 316 3 189 2 42 56 63 86 208 355 2 380 3 41 56 65 91 202 368 1 798 4 40 56 67 94 199 367 1 388 5 40 57 70 94 198 357 1 099 6 41 59 71 96 196 343 890 7 41 61 72 97 195 326 735 8 40 60 72 99 194 309 617 9 39 60 72 101 193 291 525 10 39 60 73 102 192 285 452 11 38 59 73 102 191 284 392 12 37 59 72 102 191 284 343 13 37 58 71 101 190 283 302 14 36 57 70 100 189 282 282 15 35 57 70 99 188 282 282 16 34 56 69 98 187 281 281 17 34 55 68 98 187 280 280 18 33 54 67 97 186 279 279 19 33 54 67 97 186 279 279 20 33 54 67 97 186 279 279 21 32 54 67 97 186 279 279 22 32 53 66 96 185 278 278 23 32 53 66 96 185 278 278 24 31 52 66 95 184 277 277 25 30 52 68 95 184 277 277 26 30 51 71 94 183 276 276 27 29 50 74 93 182 275 275 28 29 50 77 93 182 275 275 29 28 49 79 92 181 274 274 30 27 49 82 92 181 274 274 3.14 Baht Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 10 24 31 54 176 313 3 154 2 14 28 35 58 180 351 2 355 3 17 32 40 66 178 365 1 780 4 19 35 46 72 178 364 1 376 5 22 39 51 76 179 354 1 090 6 21 39 51 77 177 340 883 7 27 46 57 83 181 324 730 8 25 45 57 84 179 307 613 9 26 47 59 88 180 290 521 10 28 49 62 92 182 275 448 11 30 51 64 94 183 276 389 12 30 52 65 95 184 277 340 13 31 52 65 95 184 277 299 14 31 52 66 95 184 277 277 15 31 53 66 95 184 278 278 16 31 52 65 95 184 277 277 17 31 52 65 95 184 277 277 18 30 51 64 94 183 276 276 19 30 51 64 94 183 276 276 20 30 51 64 94 183 276 276 21 30 51 64 94 183 276 276 22 29 51 64 93 182 276 276 23 29 50 63 93 182 275 275 24 29 50 66 93 182 275 275 25 28 49 68 92 181 274 274 26 28 49 71 92 181 274 274 27 27 48 73 91 180 273 273 28 27 48 77 91 180 273 273 29 26 47 79 90 179 272 272 30 26 47 82 90 179 272 272 3.15 Canadian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 9 23 29 52 174 315 3 179 2 10 24 31 54 176 354 2 375 3 10 26 34 60 171 367 1 793 4 11 27 38 64 169 365 1 384 5 12 29 41 66 169 356 1 095 6 14 32 44 69 169 342 887 7 15 35 46 72 169 325 732 8 15 35 47 74 169 308 614 9 16 37 49 77 170 290 522 10 16 38 51 80 170 272 449 11 17 38 51 81 170 263 390 12 17 38 51 81 170 263 341 13 17 38 51 81 170 263 300 14 17 39 52 81 170 263 266 15 17 39 52 82 171 264 264 16 17 38 51 81 170 263 263 17 17 38 51 81 170 263 263 18 17 38 51 81 170 263 263 19 17 38 53 81 170 263 263 20 17 39 55 81 170 263 263 21 17 39 58 81 170 264 264 22 17 38 61 81 170 263 263 23 17 38 63 81 170 263 263 24 16 38 66 81 170 263 263 25 16 37 68 80 169 262 262 26 16 37 71 80 169 262 262 27 15 37 73 80 169 262 262 28 15 36 76 80 168 261 261 29 15 36 79 81 168 261 261 30 14 36 81 84 168 261 261 3.16 Chilean peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 45 59 66 89 211 319 3 218 2 48 62 68 92 213 358 2 407 3 50 65 74 99 211 373 1 823 4 51 67 78 104 209 372 1 410 5 52 70 82 107 210 363 1 118 6 54 73 85 110 210 349 906 7 56 75 86 112 210 333 749 8 55 75 87 114 209 315 629 9 55 76 88 117 209 302 536 10 56 77 90 119 209 302 461 11 55 77 90 119 209 302 400 12 55 76 89 119 208 301 350 13 54 75 88 118 207 300 308 14 53 74 87 117 206 299 299 15 52 73 86 116 205 298 298 16 51 72 86 115 204 297 297 17 50 72 85 115 204 297 297 18 50 71 84 114 203 296 296 19 49 70 83 113 202 295 295 20 48 69 83 112 201 294 294 21 47 69 82 112 201 294 294 22 47 68 81 111 200 293 293 23 46 67 80 110 199 292 292 24 45 66 79 109 198 291 291 25 44 65 78 108 197 290 290 26 43 64 77 107 196 289 289 27 42 63 76 106 195 288 288 28 41 62 78 105 194 287 287 29 40 62 81 104 193 287 287 30 39 61 84 104 193 286 286 3.17 Colombian peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 76 90 97 120 242 337 3 323 2 80 94 101 124 246 369 2 487 3 80 95 104 129 241 384 1 885 4 79 95 106 132 237 384 1 459 5 82 99 111 136 239 375 1 157 6 84 102 114 139 239 361 938 7 85 105 116 142 240 344 776 8 86 107 118 145 241 334 652 9 87 108 120 149 241 334 555 10 88 109 122 151 241 334 477 11 87 109 122 151 241 334 414 12 87 108 121 151 240 333 362 13 85 106 120 149 238 331 331 14 84 105 118 148 237 330 330 15 82 104 117 146 235 329 329 16 81 102 115 145 234 327 327 17 79 101 114 144 233 326 326 18 78 99 112 142 231 324 324 19 77 98 111 141 230 323 323 20 75 97 110 140 229 322 322 21 74 95 108 138 227 320 320 22 72 94 107 137 226 319 319 23 71 92 105 135 224 317 317 24 69 91 104 134 223 316 316 25 68 89 102 132 221 314 314 26 66 87 101 130 219 312 312 27 65 86 99 129 218 311 311 28 63 84 97 127 216 309 309 29 62 83 96 126 215 308 308 30 60 81 95 124 213 306 306 3.18 Hong Kong dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 2 16 22 46 167 314 3 170 2 5 19 26 49 171 353 2 368 3 7 22 31 56 168 366 1 789 4 9 25 36 62 167 365 1 381 5 11 28 40 65 169 355 1 094 6 13 32 44 69 169 341 886 7 15 35 46 72 169 325 731 8 15 36 47 74 170 307 614 9 16 37 49 78 170 290 522 10 16 38 51 80 170 272 449 11 17 38 51 81 170 263 389 12 16 38 51 80 169 263 341 13 16 37 50 80 169 262 300 14 15 36 49 79 168 261 265 15 14 36 49 78 167 261 261 16 13 35 48 78 167 260 260 17 13 34 48 77 166 259 259 18 13 34 51 77 166 259 259 19 12 34 53 77 166 259 259 20 13 34 55 77 166 259 259 21 13 34 58 77 166 259 259 22 13 34 61 77 166 259 259 23 13 34 63 77 166 259 259 24 13 34 66 77 166 259 259 25 12 34 68 77 166 259 259 26 12 34 71 76 165 259 259 27 12 33 73 78 165 258 258 28 12 33 77 80 165 258 258 29 14 33 79 82 165 258 258 30 14 33 82 85 165 258 258 3.19 Indian rupee Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 87 102 108 131 253 349 3 434 2 88 102 109 132 254 380 2 567 3 87 102 111 136 248 394 1 940 4 87 103 113 140 245 393 1 499 5 87 104 116 141 244 383 1 187 6 88 106 118 144 244 368 961 7 89 108 119 145 243 351 794 8 89 109 120 148 243 336 666 9 88 109 121 150 242 335 566 10 87 108 121 150 240 333 487 11 85 107 120 149 238 332 422 12 83 105 118 148 237 330 369 13 82 103 116 146 235 328 328 14 80 101 114 144 233 326 326 15 78 99 112 142 231 324 324 16 76 97 110 140 229 322 322 17 74 95 108 138 227 320 320 18 72 94 107 137 226 319 319 19 71 92 105 135 224 317 317 20 70 91 104 134 223 316 316 21 69 90 103 133 222 315 315 22 68 89 102 132 221 314 314 23 67 88 101 131 220 313 313 24 66 87 100 130 219 312 312 25 65 86 99 129 218 311 311 26 63 85 98 128 217 310 310 27 62 84 97 126 215 309 309 28 61 82 96 125 214 307 307 29 60 81 95 124 213 306 306 30 59 80 94 123 212 305 305 3.20 Mexican peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 343 357 364 387 509 604 3 517 2 73 87 93 116 238 387 2 623 3 75 90 99 124 236 400 1 976 4 77 94 104 131 236 398 1 523 5 80 97 109 134 237 388 1 204 6 82 100 112 138 238 372 974 7 84 103 114 140 238 354 804 8 85 105 117 144 239 335 674 9 85 106 118 147 239 332 573 10 86 107 120 149 239 332 492 11 86 107 120 150 239 332 427 12 86 107 120 150 239 332 373 13 86 107 120 150 239 332 332 14 87 108 121 151 240 333 333 15 87 109 122 152 241 334 334 16 88 110 123 152 241 335 335 17 89 111 124 154 243 336 336 18 90 112 125 155 244 337 337 19 91 113 126 156 245 338 338 20 92 113 126 156 245 338 338 21 92 114 127 156 245 339 339 22 92 113 126 156 245 338 338 23 92 113 126 156 245 338 338 24 91 112 125 155 244 337 337 25 90 111 124 154 243 336 336 26 89 110 123 153 242 335 335 27 88 109 122 152 241 334 334 28 86 108 121 150 239 333 333 29 85 106 119 149 238 331 331 30 84 105 118 148 237 330 330 3.21 New Taiwan dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 4 11 34 156 309 3 110 2 0 4 11 34 156 346 2 318 3 1 4 13 39 150 359 1 750 4 1 5 15 42 147 357 1 351 5 2 6 18 43 146 348 1 069 6 2 8 19 45 145 334 866 7 3 10 21 47 145 318 716 8 4 10 23 48 144 301 601 9 4 10 26 51 143 284 511 10 4 10 29 52 142 267 440 11 4 10 31 53 142 251 382 12 6 10 34 53 142 235 334 13 6 11 36 53 142 235 294 14 6 12 39 53 142 235 261 15 6 13 42 54 143 236 236 16 7 13 44 53 142 236 236 17 8 15 47 55 143 236 236 18 8 16 50 57 143 236 236 19 9 16 52 60 144 237 237 20 9 17 55 61 145 238 238 21 9 19 58 64 146 239 239 22 10 19 59 66 146 239 239 23 10 20 62 68 147 240 240 24 11 21 65 71 147 241 241 25 11 22 67 73 148 241 241 26 11 22 71 75 148 241 241 27 12 24 73 77 149 242 242 28 12 25 76 80 149 242 242 29 13 25 78 81 149 242 242 30 14 27 81 83 150 243 243 3.22 New Zealand dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 48 62 69 92 214 316 3 194 2 49 63 70 93 215 355 2 385 3 49 64 72 98 209 369 1 802 4 48 64 75 101 206 368 1 393 5 48 65 77 102 205 358 1 103 6 49 67 79 105 205 344 894 7 49 68 79 105 203 328 739 8 48 69 80 107 203 311 620 9 48 69 81 110 202 295 528 10 47 68 81 110 200 293 454 11 46 67 80 110 199 292 394 12 44 65 78 108 197 290 345 13 42 64 77 107 196 289 304 14 41 62 75 105 194 287 287 15 39 61 74 104 193 286 286 16 38 59 72 102 191 284 284 17 36 58 71 101 190 283 283 18 35 57 70 99 188 282 282 19 34 56 69 98 187 281 281 20 34 55 68 98 187 280 280 21 33 54 68 97 186 279 279 22 33 54 67 97 186 279 279 23 32 53 66 96 185 278 278 24 31 52 67 95 184 277 277 25 30 52 70 95 184 277 277 26 30 51 72 94 183 276 276 27 29 50 75 93 182 275 275 28 28 50 77 93 182 275 275 29 28 49 80 92 181 274 274 30 27 48 83 91 180 273 273 3.23 Rand Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 110 124 130 153 275 371 3 450 2 111 125 131 155 277 380 2 574 3 111 127 135 161 272 395 1 945 4 112 128 139 165 270 394 1 503 5 113 130 143 167 271 384 1 190 6 114 133 145 170 270 369 964 7 115 135 146 172 270 363 797 8 115 135 146 173 269 362 669 9 114 135 147 176 268 361 569 10 113 134 147 177 267 360 490 11 112 133 146 176 265 358 425 12 110 131 144 174 263 356 372 13 108 129 142 172 261 354 354 14 106 127 140 170 259 352 352 15 103 125 138 167 256 350 350 16 101 122 135 165 254 347 347 17 98 120 133 162 251 345 345 18 96 117 130 160 249 342 342 19 94 115 128 158 247 340 340 20 92 114 127 156 245 339 339 21 91 112 125 155 244 337 337 22 89 110 123 153 242 335 335 23 87 108 121 151 240 333 333 24 85 106 119 149 238 331 331 25 83 105 118 147 236 330 330 26 82 103 116 146 235 328 328 27 80 101 114 144 233 326 326 28 78 100 113 142 231 325 325 29 77 98 111 141 230 323 323 30 75 96 109 139 228 321 321 3.24 Real Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 169 183 189 213 335 430 3 449 2 178 192 199 222 344 439 2 602 3 181 196 205 231 342 437 1 983 4 182 198 209 235 340 434 1 539 5 183 200 212 237 340 433 1 221 6 183 201 213 238 338 431 990 7 183 202 213 239 337 430 819 8 181 201 213 240 335 428 687 9 180 201 213 241 334 427 585 10 179 200 213 242 332 425 503 11 177 198 211 241 330 423 436 12 174 196 209 239 328 421 421 13 171 193 206 236 325 418 418 14 168 190 203 232 321 415 415 15 165 186 199 229 318 411 411 16 162 183 196 226 315 408 408 17 159 180 193 223 312 405 405 18 155 177 190 220 309 402 402 19 152 174 187 216 305 399 399 20 149 171 184 213 302 396 396 21 146 167 181 210 299 392 392 22 143 164 177 207 296 389 389 23 140 161 174 204 293 386 386 24 137 158 171 201 290 383 383 25 134 155 168 198 287 380 380 26 131 152 165 195 284 377 377 27 128 149 162 192 281 374 374 28 125 146 159 189 278 371 371 29 122 143 156 186 275 368 368 30 119 140 153 183 272 365 365 3.25 Renminbi-yuan Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 22 37 43 66 188 324 3 283 2 23 37 44 67 189 364 2 448 3 23 38 47 72 184 377 1 848 4 23 39 49 76 181 376 1 427 5 23 40 52 77 180 366 1 130 6 24 42 54 80 180 351 914 7 25 44 55 81 179 334 755 8 24 44 55 82 178 316 633 9 23 44 56 85 177 298 538 10 23 44 57 86 176 280 463 11 22 43 56 86 175 268 401 12 21 43 56 86 175 268 351 13 21 42 55 85 174 267 308 14 20 42 55 85 174 267 273 15 20 41 54 84 173 266 266 16 20 41 54 84 173 266 266 17 20 41 54 84 173 266 266 18 20 41 54 84 173 266 266 19 20 41 54 84 173 266 266 20 20 41 57 84 173 266 266 21 20 41 59 84 173 266 266 22 20 41 62 84 173 266 266 23 20 41 65 84 173 266 266 24 20 41 67 84 173 266 266 25 20 41 70 84 173 266 266 26 19 41 72 84 173 266 266 27 19 40 76 83 172 265 265 28 19 40 78 83 172 265 265 29 19 40 81 84 172 265 265 30 18 40 84 86 171 265 265 3.26 Ringgit Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 18 32 39 62 184 324 3 273 2 20 34 41 64 186 363 2 441 3 21 36 45 71 182 376 1 842 4 23 39 49 76 181 374 1 422 5 25 42 54 79 182 364 1 125 6 26 45 57 82 182 350 911 7 29 48 59 85 183 333 752 8 29 49 60 87 183 315 631 9 29 50 62 91 183 297 537 10 30 51 64 93 183 280 461 11 31 52 65 95 184 277 400 12 31 52 65 95 184 277 350 13 31 52 65 95 184 277 308 14 31 52 65 95 184 277 277 15 30 52 65 94 183 277 277 16 30 51 64 94 183 276 276 17 30 51 64 94 183 276 276 18 30 51 64 94 183 276 276 19 30 51 64 94 183 276 276 20 30 51 65 94 183 276 276 21 30 52 65 95 184 277 277 22 30 52 65 94 183 277 277 23 30 51 65 94 183 276 276 24 30 51 67 94 183 276 276 25 29 51 70 94 183 276 276 26 29 50 72 93 182 275 275 27 29 50 76 93 182 275 275 28 28 49 78 92 181 274 274 29 28 49 81 92 181 274 274 30 27 48 84 91 180 273 273 3.27 Russian rouble Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 119 133 140 163 285 380 3 487 2 118 132 139 162 284 383 2 598 3 116 131 140 166 277 397 1 958 4 115 132 142 169 274 395 1 510 5 116 133 145 170 273 384 1 193 6 115 134 146 171 271 369 965 7 116 136 147 172 270 363 796 8 115 135 147 174 269 363 667 9 114 135 147 176 268 361 567 10 114 135 148 177 268 361 487 11 114 135 148 178 267 360 422 12 112 134 147 177 266 359 369 13 111 132 146 175 264 357 357 14 110 131 144 174 263 356 356 15 108 129 142 172 261 354 354 16 106 127 140 170 259 352 352 17 103 124 137 167 256 349 349 18 101 122 135 165 254 347 347 19 98 120 133 163 252 345 345 20 96 118 131 160 249 342 342 21 94 115 128 158 247 340 340 22 92 113 126 156 245 338 338 23 90 111 124 154 243 336 336 24 87 109 122 151 240 334 334 25 85 106 119 149 238 331 331 26 83 104 117 147 236 329 329 27 81 102 115 145 234 327 327 28 79 100 113 143 232 325 325 29 77 98 111 141 230 323 323 30 75 96 109 139 228 321 321 3.28 Singapore dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 3 10 33 155 313 3 159 2 0 5 12 35 157 352 2 358 3 1 7 16 42 153 365 1 781 4 1 10 20 47 152 363 1 375 5 2 13 25 49 153 354 1 089 6 2 16 28 53 153 340 882 7 3 19 30 56 154 324 729 8 4 20 31 58 154 306 612 9 4 21 33 61 154 289 520 10 4 21 34 63 153 272 448 11 4 21 34 64 153 255 389 12 6 21 35 64 153 246 340 13 6 21 37 64 153 246 299 14 6 21 39 64 153 246 265 15 6 21 42 63 152 246 246 16 7 20 45 63 152 245 245 17 8 20 48 63 152 245 245 18 8 20 50 63 152 245 245 19 9 20 53 63 152 245 245 20 9 21 55 64 153 246 246 21 10 22 58 65 153 247 247 22 10 22 61 67 154 247 247 23 10 22 63 69 154 247 247 24 11 23 66 71 154 248 248 25 11 23 68 73 155 248 248 26 11 23 71 75 155 248 248 27 12 24 73 78 155 248 248 28 12 25 76 80 155 248 248 29 14 25 79 82 155 248 248 30 14 27 81 84 155 249 249 3.29 South Korean won Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 30 44 51 74 196 316 3 184 2 30 44 51 74 196 354 2 377 3 29 44 53 78 190 367 1 794 4 28 44 55 81 186 365 1 385 5 28 45 57 82 185 356 1 095 6 31 49 61 86 186 341 887 7 29 48 59 85 183 325 732 8 33 53 64 91 187 307 614 9 32 53 65 94 186 290 522 10 26 47 61 90 180 273 449 11 22 43 56 86 175 268 389 12 18 39 52 82 171 264 340 13 16 37 50 80 169 262 300 14 14 35 48 78 167 260 265 15 12 33 46 76 165 258 258 16 10 32 45 75 164 257 257 17 10 31 48 74 163 256 256 18 9 30 50 73 162 255 255 19 9 30 52 73 162 255 255 20 9 30 55 73 162 255 255 21 10 30 58 73 162 255 255 22 10 30 61 73 162 255 255 23 10 30 63 73 162 255 255 24 11 30 66 73 162 255 255 25 11 30 68 73 162 255 255 26 11 30 71 75 161 255 255 27 12 29 73 78 161 254 254 28 12 29 76 80 161 254 254 29 14 29 79 82 161 254 254 30 14 29 81 84 161 254 254 3.30 Turkish lira Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 182 197 203 226 348 444 3 858 2 180 194 201 224 346 441 2 866 3 175 190 199 225 336 432 2 154 4 171 188 198 225 330 428 1 653 5 168 185 197 222 325 418 1 300 6 165 183 195 221 321 414 1 047 7 163 182 193 219 317 410 860 8 158 179 190 217 313 406 719 9 155 176 188 216 309 402 609 10 151 172 186 215 305 398 522 11 148 169 182 212 301 394 451 12 144 165 178 208 297 390 393 13 140 161 174 204 293 386 386 14 136 157 171 200 289 382 382 15 133 154 167 197 286 379 379 16 129 151 164 194 283 376 376 17 126 148 161 191 280 373 373 18 123 145 158 188 277 370 370 19 121 142 155 185 274 367 367 20 118 139 152 182 271 364 364 21 116 137 150 180 269 362 362 22 113 134 147 177 266 359 359 23 110 132 145 175 264 357 357 24 108 129 142 172 261 354 354 25 106 127 140 170 259 352 352 26 103 124 138 167 256 349 349 27 101 122 135 165 254 347 347 28 99 120 133 163 252 345 345 29 97 118 131 161 250 343 343 30 95 116 129 159 248 341 341 3.31 US dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 15 26 54 173 316 3 188 2 0 15 26 54 173 355 2 380 3 1 17 28 57 169 368 1 797 4 1 20 32 62 168 366 1 387 5 2 23 37 68 170 356 1 097 6 4 26 40 70 170 342 888 7 6 31 42 72 171 326 733 8 9 34 46 74 171 308 616 9 10 37 50 76 171 290 523 10 11 38 51 76 171 273 450 11 12 40 52 78 171 265 390 12 13 41 54 79 172 265 341 13 13 42 54 80 172 265 300 14 14 43 55 80 172 265 266 15 14 43 55 80 172 265 265 16 14 43 55 80 171 264 264 17 14 43 55 80 171 264 264 18 14 43 55 80 171 264 264 19 14 43 55 80 171 265 265 20 14 43 55 80 172 265 265 21 14 43 58 80 172 265 265 22 14 43 61 80 172 266 266 23 14 43 63 80 173 266 266 24 14 43 66 80 173 266 266 25 14 43 68 80 173 266 266 26 14 43 71 80 172 266 266 27 14 43 73 80 172 266 266 28 14 43 76 80 172 265 265 29 14 43 79 82 172 265 265 30 14 43 81 84 172 265 265 3.32 Yen Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 0 3 12 133 307 3 091 2 0 1 6 15 132 344 2 302 3 1 1 9 18 125 356 1 736 4 1 3 12 21 121 354 1 339 5 2 4 15 24 121 345 1 060 6 2 4 18 27 120 331 858 7 3 6 20 30 120 315 708 8 4 6 23 32 120 298 595 9 4 8 26 35 120 281 506 10 4 8 28 37 120 264 435 11 4 9 31 40 120 248 377 12 6 10 33 42 121 232 330 13 6 11 36 44 121 218 291 14 6 12 39 47 121 214 257 15 6 13 41 49 122 215 229 16 7 13 44 51 122 215 215 17 7 14 46 54 123 215 215 18 8 16 49 57 125 216 216 19 9 16 51 58 128 216 216 20 9 17 54 61 130 217 217 21 9 18 56 63 132 218 218 22 10 19 59 65 133 218 218 23 10 20 62 67 135 219 219 24 11 20 64 69 136 219 219 25 11 22 67 71 138 219 219 26 11 22 69 73 139 219 219 27 12 23 72 76 141 219 219 28 12 24 74 78 142 219 219 29 12 25 76 80 142 220 220 30 13 25 79 81 144 220 220 ANNEX III VOLATILITY ADJUSTMENT TO THE RELEVANT RISK-FREE INTEREST RATE TERM STRUCTURE Currency National insurance market Volatility adjustment (in bps) Euro Austria 4 Euro Belgium 4 Euro Cyprus 4 Euro Estonia 4 Euro Finland 4 Euro France 4 Euro Germany 4 Euro Greece 4 Euro Ireland 4 Euro Italy 4 Euro Latvia 4 Euro Lithuania 4 Euro Luxembourg 4 Euro Malta 4 Euro Netherlands 4 Euro Portugal 4 Euro Slovakia 4 Euro Slovenia 4 Euro Spain 4 Czech koruna Czech Republic 4 Danish krone Denmark 30 Forint Hungary 2 Krona Sweden 2 Kuna Croatia 4 Lev Bulgaria  7 Pound sterling United Kingdom 18 Romanian leu Romania  1 Zloty Poland 11 KrÃ ³na Iceland 6 Norwegian krone Norway 15 Swiss franc Liechtenstein  3 Swiss franc Switzerland  3 Australian dollar Australia 11 Canadian dollar Canada 8 US dollar United States 28 Yen Japan 2